 



Exhibit 10.1
Execution
 
 
CREDIT AGREEMENT
Dated as of February 14, 2007
Among
TARGA RESOURCES PARTNERS LP,
as the Borrower,
BANK OF AMERICA, N.A.,
as the Administrative Agent, Swing Line Lender
and
L/C Issuer,
WACHOVIA BANK, N.A.,
as the Syndication Agent,
MERRILL LYNCH CAPITAL,
ROYAL BANK OF CANADA,
and
THE ROYAL BANK OF SCOTLAND PLC,
as the Co-Documentation Agents,
and
The Other Lenders Party Hereto
BANC OF AMERICA SECURITIES LLC and WACHOVIA CAPITAL MARKETS, LLC
as
Joint Lead Arrangers
and
BANC OF AMERICA SECURITIES LLC,
as
Sole Book Manager
$500,000,000 Five-Year Revolving Credit Facility
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page  
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    27  
1.03 Accounting Terms
    27  
1.04 Rounding
    28  
1.05 Times of Day
    28  
1.06 Letter of Credit Amounts
    28  
 
       
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
    28  
2.01 Committed Loans
    28  
2.02 Borrowings, Conversions and Continuations of Committed Loans
    29  
2.03 Letters of Credit
    30  
2.04 Swing Line Loans
    39  
2.05 Prepayments
    42  
2.06 Termination or Reduction of Commitments
    44  
2.07 Repayment of Loans
    44  
2.08 Interest
    44  
2.09 Fees
    45  
2.10 Computation of Interest and Fees
    46  
2.11 Evidence of Debt
    46  
2.12 Payments Generally; Administrative Agent’s Clawback
    47  
2.13 Sharing of Payments by Lenders
    49  
2.14 Increase in Commitments
    49  
 
       
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
    51  
3.01 Taxes
    51  
3.02 Illegality
    53  
3.03 Inability to Determine Rates
    53  
3.04 Increased Costs; Reserves on Eurodollar Rate Loans
    54  
3.05 Compensation for Losses
    55  
3.06 Mitigation Obligations; Replacement of Lenders
    56  
3.07 Survival
    56  
 
       
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    56  
4.01 Conditions of Initial Credit Extension
    56  
4.02 Conditions to all Credit Extensions
    60  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    60  
5.01 Existence, Qualification and Power; Compliance with Laws
    60  
5.02 Authorization; No Contravention
    61  
5.03 Governmental Authorization; Other Consents
    61  
5.04 Binding Effect
    61  
5.05 Financial Statements; No Material Adverse Effect
    62  
5.06 Litigation
    62  
5.07 No Default
    62  
5.08 Ownership of Property; Liens
    62  
5.09 Environmental Compliance
    63  
5.10 Insurance
    63  

i



--------------------------------------------------------------------------------



 



          Section   Page  
5.11 Taxes
    63  
5.12 ERISA Compliance
    64  
5.13 Subsidiaries; Equity Interests; Taxpayer Identification Number
    64  
5.14 Margin Regulations; Investment Company Act
    65  
5.15 Disclosure
    65  
5.16 Compliance with Laws
    65  
5.17 Intellectual Property; Licenses, Etc
    65  
5.18 Labor Disputes and Acts of God
    66  
5.19 Solvency
    66  
5.20 Credit Arrangements
    66  
5.21 Real Property
    66  
5.22 Labor Matters
    66  
5.23 Security Documents
    66  
 
       
ARTICLE VI. AFFIRMATIVE COVENANTS
    67  
6.01 Financial Statements
    67  
6.02 Certificates; Other Information
    67  
6.03 Notices
    70  
6.04 Payment of Obligations
    71  
6.05 Preservation of Existence, Etc
    71  
6.06 Maintenance of Properties
    71  
6.07 Maintenance of Insurance
    71  
6.08 Compliance with Laws
    72  
6.09 Books and Records
    72  
6.10 Inspection Rights
    72  
6.11 Use of Proceeds
    72  
6.12 Additional Subsidiaries, Guarantors and Pledgors
    73  
6.13 Agreement to Deliver Security Documents
    73  
6.14 Perfection and Protection of Security Interests and Liens
    74  
6.15 Performance on the Borrower’s Behalf
    74  
6.16 Environmental Matters; Environmental Reviews
    74  
6.17 Compliance with Agreements
    75  
6.18 Designation and Conversion of Restricted and Unrestricted Subsidiaries
    75  
6.19 Maintenance of Corporate Separateness
    76  
 
       
ARTICLE VII. NEGATIVE COVENANTS
    76  
7.01 Liens
    76  
7.02 Investments
    78  
7.03 Indebtedness
    79  
7.04 Subordinated Indebtedness
    81  
7.05 Fundamental Changes
    81  
7.06 Dispositions
    82  
7.07 Restricted Payments
    84  
7.08 Change in Nature of Business
    84  
7.09 Transactions with Affiliates
    84  
7.10 Burdensome Agreements
    85  
7.11 Prohibited Contracts
    85  
7.12 Limitation on Credit Extensions
    85  
7.13 Use of Proceeds
    85  
7.14 Interest Coverage Ratio
    86  
7.15 Leverage Ratios
    86  
7.16 Negative Pledge
    87  

ii



--------------------------------------------------------------------------------



 



          Section   Page  
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
    87  
8.01 Events of Default
    87  
8.02 Remedies Upon Event of Default
    89  
8.03 Application of Funds
    90  
 
       
ARTICLE IX. ADMINISTRATIVE AGENT
    91  
9.01 Appointment and Authority
    91  
9.02 Rights as a Lender
    91  
9.03 Exculpatory Provisions
    92  
9.04 Reliance by Agent
    92  
9.05 Delegation of Duties
    93  
9.06 Resignation of Agent
    93  
9.07 Non-Reliance on Agent and Other Lenders
    94  
9.08 No Other Duties, Etc
    94  
9.09 Administrative Agent May File Proofs of Claim
    94  
9.10 Collateral and Guaranty Matters
    95  
9.11 Indemnification of Agents
    96  
9.12 Intercreditor Agreement
    96  
 
       
ARTICLE X. MISCELLANEOUS
    97  
10.01 Amendments, Etc
    97  
10.02 Notices; Effectiveness; Electronic Communication
    98  
10.03 No Waiver; Cumulative Remedies
    100  
10.04 Expenses; Indemnity; Damage Waiver
    100  
10.05 Payments Set Aside
    102  
10.06 Successors and Assigns
    103  
10.07 Treatment of Certain Information; Confidentiality
    107  
10.08 Deposit Accounts; Right of Setoff
    108  
10.09 Interest Rate Limitation
    108  
10.10 Counterparts; Integration; Effectiveness
    109  
10.11 Survival of Representations and Warranties
    109  
10.12 Severability
    109  
10.13 Replacement of Lenders
    109  
10.14 Governing Law; Jurisdiction; Etc
    110  
10.15 Waiver of Jury Trial and Special Damages
    111  
10.16 No Advisory or Fiduciary Responsibility
    112  
10.17 USA PATRIOT Act Notice
    113  
10.18 No General Partner’s Liability
    113  
10.19 Time of the Essence
    113  
10.20 ENTIRE AGREEMENT
    113  
 
       
SIGNATURES
    S-1  

iii



--------------------------------------------------------------------------------



 



          SCHEDULES      
 
       
1.01 Certain Permitted Hedging Parties
       
2.01 Commitments and Applicable Percentages
       
4.01 Security Documents
       
5.13 Subsidiaries; Equity Interests; Taxpayer Identification Number
       
5.21 Material Real Property
       
6.07 Insurance Summary – Property and Casualty
       
7.01 Existing Liens
       
7.09 Affiliate Transactions
       
10.02 Administrative Agent’s Office; Certain Addresses for Notices
       
10.06 Processing and Recordation Fees
       
 
       
EXHIBITS
       
 
       
Form of
       
 
       
A            Committed Loan Notice
       
B            Swing Line Loan Notice
       
C            Note
       
D            Compliance Certificate
       
E            Assignment and Assumption
       
F            Guaranty
       
G            Opinion Matters
       
H            Pledge and Security Agreement
       
I              Deed of Trust
       
J              Intercreditor Agreement
       

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (“Agreement”) is entered into as of February 14,
2007, among Targa Resources Partners LP, a Delaware limited partnership (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and Bank of America, N.A., as
Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer.
     The Borrower has requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acquired Entity or Business” means any Person, property, business or asset
acquired by the Borrower or any Restricted Subsidiary (but not any related
Person, property, business or assets to the extent not so acquired), to the
extent not subsequently sold, transferred or otherwise disposed by the Borrower
or such Restricted Subsidiary.
     “Acquisition” means the acquisition by the Borrower from Targa of all the
outstanding partnership interests of Targa North Texas.
     “Additional Debt” means Indebtedness for borrowed money other than
Indebtedness described in Section 7.03.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

1



--------------------------------------------------------------------------------



 



     “Agent-Related Persons” means, with respect to any Agent, such Agent,
together with its Affiliates, and the officers, directors, employees, agents,
advisors and attorneys-in-fact of such Agent and its Affiliates.
     “Agents” means, collectively, the Administrative Agent, the Collateral
Agent and the Syndication Agent.
     “Aggregate Commitments” means the Commitments of all the Lenders.
     “Agreement” means this Credit Agreement.
     “Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
     “Applicable Rate” means, from time to time, the following percentages per
annum, based upon, as of any date of determination, the ratio of
(i) Consolidated Funded Indebtedness as of such date to (ii) Consolidated
Adjusted EBITDA for the period of four consecutive fiscal quarters most recently
ended for which the Compliance Certificate has been received by Administrative
Agent pursuant to Section 6.02(b) or (c):

                                      Consolidated                     Funded  
                  Indebtedness to           Revolver         Consolidated  
Commitment   Eurodollar   Revolver Pricing Level   Adjusted EBITDA   Fee   Rate
  Base Rate
1
  Greater than or equal to 5.25 to 1.0     0.35 %     2.25 %     1.25 %
2
  Less than 5.25 to 1.00 but greater than or equal to 4.75 to 1.0     0.35 %    
2.00 %     1.00 %
3
  Less than 4.75 to 1.00 but greater than or equal to 4.25 to 1.0     0.30 %    
1.75 %     0.75 %
4
  Less than 4.25 to 1.00 but greater than or equal to 3.75 to 1.0     0.30 %    
1.50 %     0.50 %

2



--------------------------------------------------------------------------------



 



                                      Consolidated                     Funded  
                  Indebtedness to           Revolver         Consolidated  
Commitment   Eurodollar   Revolver Pricing Level   Adjusted EBITDA   Fee   Rate
  Base Rate
5
  Less than 3.75 to 1.00 but greater than or equal to 3.25 to 1.0     0.25 %    
1.25 %     0.25 %
6
  Less than 3.25 to 1.00     0.20 %     1.00 %     0.00 %

     Any increase or decrease in the Applicable Rate resulting from a change in
the ratio of Consolidated Funded Indebtedness to Consolidated Adjusted EBITDA
shall become effective as of the first Business Day immediately following the
date a Compliance Certificate is delivered pursuant to Section 6.02(b) or (c);
provided, however, that at the option of the Administrative Agent or the
Required Lenders, the highest Pricing Level (i.e., the Pricing Level that
produces the highest Applicable Rate) shall apply as of the first Business Day
after the date on which a Compliance Certificate was required to have been
delivered but was not delivered, and shall continue to so apply to and including
the date on which such Compliance Certificate is so delivered (and thereafter
the Pricing Level otherwise determined in accordance with this definition shall
apply). The Applicable Rate in effect from the Closing Date through the date
following the Closing Date on which a Compliance Certificate is delivered or to
be delivered pursuant to Section 6.02(b) or (c) shall be determined based upon
Pricing Level 4.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means each of Banc of America Securities LLC and Wachovia
Capital Markets, LLC, in its capacity as a joint lead arranger.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.
     “Audited Financial Statements” means the audited Consolidated financial
statements of the predecessor business of the Borrower and its Subsidiaries for
the ten month period ended October 31, 2005 and the two month period ended
December 31, 2005, and the related Consolidated statements of income or
operations, shareholders’ equity and cash flows for such periods of the
predecessor business of the Borrower and its Subsidiaries, including the notes
thereto.

3



--------------------------------------------------------------------------------



 



     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrower Materials” has the meaning specified in Section 6.02.
     “Borrower’s Partnership Agreement” means the Amended and Restated Agreement
of Limited Partnership of the Borrower dated February 14, 2007, as the same may
be amended, restated, supplemented, or otherwise modified from time to time.
     “Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
     “Capital Lease” means any lease that has been or should be, in accordance
with GAAP recorded as a capital lease.
     “Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person as of the date of any determination thereof.
     “Cash Collateralize” has the meaning specified in Section 2.03(g).

4



--------------------------------------------------------------------------------



 



     “Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Lender or any Affiliate of a Lender in respect of
any overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means the earlier to occur of:
     (a) Targa shall cease to Control General Partner, or any Person, other than
Targa or a Person Controlled by Targa, shall Control General Partner; or
     (b) General Partner shall cease for any reason to be the sole General
Partner of the Borrower; or
     (c) Any change of control or similar event occurs under the terms of any
indenture, note agreement or other agreement governing any outstanding Unsecured
Note Indebtedness that result in such Unsecured Note Indebtedness becoming due
and payable before its maturity or being subject to a repurchase, retirement or
redemption right or option; or
     (d) Less than 50% of Targa’s Consolidated assets, after deducting therefrom
the value (net of any applicable reserves) of all goodwill, trade names,
trademarks, patents and other like intangible assets, are in the Present Line of
Business.
     “Chico Plant” means the cryogenic natural gas processing plant located in
Wise County, Texas, including the real property owned by Targa North Texas on
which the Chico Plant and related equipment and operations are located.
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.
     “Code” means the Internal Revenue Code of 1986.
     “Collateral” means all property of any kind which is subject to a Lien in
favor of Secured Parties (or in favor of the Administrative Agent or the
Collateral Agent for the benefit of Secured Parties) or which, under the terms
of any Security Document, is purported to be subject to such a Lien, in each
case granted or created to secure all or part of the Obligations, the Cash
Management Obligations and the Secured Swap Obligations.
     “Collateral Agent” means Bank of America, acting through one or more of its
branches or Affiliates, in its capacity as collateral agent under any of the
Loan Documents, or any successor collateral agent.

5



--------------------------------------------------------------------------------



 



     “Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
     “Committed Borrowing” means a borrowing consisting of simultaneous
Committed Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.
     “Committed Loan” has the meaning specified in Section 2.01.
     “Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
     “Consolidated” refers to the consolidation of any Person, in accordance
with GAAP, with its properly Consolidated Subsidiaries. References herein to a
Person’s Consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the Consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly Consolidated Subsidiaries. For avoidance of doubt, neither an
Unrestricted Subsidiary nor a Partially Owned Operating Company shall be
considered a Consolidated Subsidiary of the Borrower.
     “Consolidated Adjusted EBITDA” means, for any period, Consolidated EBITDA;
provided that, (a) if, since the beginning of the four fiscal quarter period
ending on the date for which Consolidated Adjusted EBITDA is determined, the
Borrower or any Consolidated Restricted Subsidiary shall have made any Material
Acquisition or Disposition or a Subsidiary shall be redesignated as either an
Unrestricted Subsidiary or a Restricted Subsidiary, Consolidated Adjusted EBITDA
shall be calculated giving pro forma effect thereto as if the Material
Acquisition or Disposition or redesignation had occurred on the first day of
such period. Such pro forma effect shall be determined (i) in good faith by a
Responsible Officer of General Partner, and (ii) without giving effect to any
anticipated or proposed change in operations, revenues, expenses or other items
included in the computation of Consolidated Adjusted EBITDA, except with the
consent of the Administrative Agent in its reasonable discretion and
(b) Consolidated Adjusted EBITDA may include, at the Borrower’s option, any
Material Project EBITDA Adjustments as provided below. As used herein, “Material
Project EBITDA Adjustments” means, with respect to the construction or expansion
of any capital project of the Borrower or any of its Consolidated Restricted
Subsidiaries, the aggregate capital cost of which (inclusive of capital costs
expended prior to the acquisition thereof) is reasonably expected by the
Borrower to exceed, or exceeds, $10,000,000 (a “Material Project”):

6



--------------------------------------------------------------------------------



 



     (A) prior to the date on which a Material Project has achieved commercial
operation (the “Commercial Operation Date”) (but including the fiscal quarter in
which such Commercial Operation Date occurs), a percentage (based on the
then-current completion percentage of such Material Project as of the date of
determination) of an amount to be approved by Administrative Agent as the
projected Consolidated EBITDA attributable to such Material Project for the
first 12-month period following the scheduled Commercial Operation Date of such
Material Project (such amount to be determined based upon projected revenues
from customer contracts, projected revenues that are determined by the
Administrative Agent, in its discretion, to otherwise be highly probable, the
creditworthiness and applicable projected production of the prospective
customers, capital and other costs, operating and administrative expenses,
scheduled Commercial Operation Date, commodity price assumptions and other
factors deemed appropriate by Administrative Agent), which may, at the
Borrower’s option, be added to actual Consolidated EBITDA for the fiscal quarter
in which construction or expansion of such Material Project commences and for
each fiscal quarter thereafter until the Commercial Operation Date of such
Material Project (including the fiscal quarter in which such Commercial
Operation Date occurs, but net of any actual Consolidated EBITDA attributable to
such Material Project following such Commercial Operation Date); provided that
if the actual Commercial Operation Date does not occur by the scheduled
Commercial Operation Date, then the foregoing amount shall be reduced, for
quarters ending after the scheduled Commercial Operation Date to (but excluding)
the first full quarter after its Commercial Operation Date, by the following
percentage amounts depending on the period of delay (based on the period of
actual delay or then-estimated delay, whichever is longer): (i) 90 days or less,
0%, (ii) longer than 90 days, but not more than 180 days, 25%, (iii) longer than
180 days but not more than 270 days, 50%, (iv) longer than 270 days but not more
than 365 days, 75%, and (v) longer than 365 days, 100%; and
     (B) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount equal to the projected Consolidated EBITDA
attributable to such Material Project for the balance of the four full fiscal
quarter period following such Commercial Operation Date, which may, at the
Borrower’s option, be added to actual Consolidated EBITDA for such fiscal
quarters.
     Notwithstanding the foregoing:
     (i) no such Material Project EBITDA Adjustment shall be allowed with
respect to any Material Project unless:
     (a) at least 30 days prior to the last day of the fiscal quarter for which
the Borrower desires to commence inclusion of such Material Project EBITDA
Adjustment in Consolidated EBITDA with respect to a Material Project (the
“Initial Quarter”), the Borrower shall have delivered to Administrative Agent
written pro forma projections of Consolidated EBITDA attributable to such
Material Project, and

7



--------------------------------------------------------------------------------



 



     (b) prior to the last day of the Initial Quarter, Administrative Agent
shall have approved (such approval not to be unreasonably withheld) such
projections and shall have received such other information and documentation as
Administrative Agent may reasonably request, all in form and substance
satisfactory to Administrative Agent, and
          (ii) the aggregate amount of all Material Project EBITDA Adjustments
during any period shall be limited to 15% of the total actual Consolidated
EBITDA for such period (which total actual Consolidated EBITDA shall be
determined without including any Material Project EBITDA Adjustments).
     “Consolidated EBITDA” means, for any period, the sum of the Consolidated
Net Income of the Borrower and its Consolidated Restricted Subsidiaries during
such period, plus (a) the following to the extent deducted in calculating such
Consolidated Net Income: (i) all Interest Expense for such period, (ii) all
Federal, state, local and foreign income taxes (including any franchise taxes to
the extent based upon net income) for such period, (iii) all depreciation,
amortization (including amortization of good will, debt issue costs and
amortization under FAS Rule 123) and other non-cash charges (including any
provision for the reduction in the carrying value of assets recorded in
accordance with GAAP, any extraordinary gains (or losses), any non-cash gains
(or losses) resulting from mark to market activity as a result of the
implementation of Statement of Financial Accounting Standards 133, “Accounting
for Derivative Instruments and Hedging Activities”, but excluding any non-cash
charges that constitute an accrual of or reserve for future cash charges, and
not treating write downs or write offs of receivables as non-cash charges) for
such period and (iv) costs and expenses incurred in connection with the
transactions contemplated hereby and minus (b) the following to the extent
included in calculating such Consolidated Net Income, (i) all Federal, state,
local and foreign income tax credits for such period and (ii) all non-cash items
of income (other than account receivables and similar items arising from the
normal course of business and reflected as income under accrual methods of
accounting consistent with past practices) for such period. For avoidance of
doubt, Consolidated Net Income attributable to Unrestricted Subsidiaries,
Partially Owned Operating Companies and Persons that are not Subsidiaries shall
not be considered in calculating Consolidated EBITDA except to the extent of
actual cash distributions to the Borrower or any of its Consolidated Restricted
Subsidiaries by such Unrestricted Subsidiaries, such Partially Owned Operating
Companies or such other Persons. Notwithstanding the foregoing, the actual cash
distributions to the Borrower or any of its Consolidated Restricted Subsidiaries
by (i) Persons who are not Subsidiaries and any of whose Equity Interests that
are owned by a Loan Party are not Collateral or (ii) Unrestricted Subsidiaries,
during any period that will be included in Consolidated EBITDA shall be limited
in the aggregate to 15% of the total actual Consolidated EBITDA for such period
(which total actual Consolidated EBITDA shall be determined without including
any such distributions).
     “Consolidated Funded Indebtedness” means, as of any date, the sum of the
following (without duplication): (i) Indebtedness of the Borrower or any of its
Consolidated Restricted Subsidiaries for borrowed money or evidenced by bonds,
debentures, notes, loan agreements or other similar instruments,
(ii) Attributable Indebtedness of the Borrower or any of its Consolidated
Restricted Subsidiaries in respect of Capital Lease Obligations and Synthetic
Lease Obligations or (iii) Indebtedness of the Borrower or any of its
Consolidated Restricted

8



--------------------------------------------------------------------------------



 



Subsidiaries in respect of Guarantees of Indebtedness of another Person (other
than the Borrower or a Restricted Subsidiary).
     “Consolidated Leverage Ratio” means, for any date of determination
(i) Consolidated Funded Indebtedness on such date of determination to
(ii) Consolidated Adjusted EBITDA for the period of four consecutive fiscal
quarters most recently ended prior to the date of determination.
     “Consolidated Net Income” means, for any period, the Borrower’s and its
Consolidated Restricted Subsidiaries’ gross revenues for such period, including
any cash dividends or distributions actually received from any other Person
during such period, minus the Borrower’s and its Restricted Subsidiaries’
expenses and other proper charges against income (including taxes on income to
the extent imposed), determined on a Consolidated basis in accordance with GAAP
consistently applied (including, without duplication, the elimination of
earnings or losses attributable to outstanding minority interests and the
exclusion of the net earnings of any Person other than a Restricted Subsidiary
in which the Borrower or any of its Restricted Subsidiaries has an ownership
interest).
     “Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of Consolidated assets of the Borrower and its Consolidated
Restricted Subsidiaries after deducting therefrom: (a) all current liabilities
(excluding (i) any current liabilities that by their terms are extendable or
renewable at the option of the obligor thereon to a time more than 12 months
after the time as of which the amount thereof is being computed, and
(ii) current maturities of long-term debt); and (b) the value (net of any
applicable reserves) of all goodwill, trade names, trademarks, patents and other
like intangible assets, all as set forth, or on a pro forma basis would be set
forth, on the Consolidated balance sheet of the Borrower and its Consolidated
Restricted Subsidiaries for the most recently completed fiscal quarter, prepared
in accordance with GAAP.
     “Consolidated Senior Leverage Ratio” means, for any date of determination
(i) Consolidated Funded Indebtedness on such date of determination (excluding
the Unsecured Note Indebtedness) to (ii) Consolidated Adjusted EBITDA for the
period of four consecutive fiscal quarters most recently ended prior to the date
of determination.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium,

9



--------------------------------------------------------------------------------



 



rearrangement, receivership, insolvency, reorganization, or similar debtor
relief Laws of the United States or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Committed Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, unless such
failure has been cured, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute or unless such failure has been cured, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction and any sale of
Equity Interests) of any property by any Person (or the granting of any option
or other right to do any of the foregoing), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided, that
“Disposition” or “Dispose” shall not be deemed to include any issuance by the
Borrower of any of its Equity Interest to another Person.
     “DOL” means the Department of Labor, or any Governmental Authority
succeeding to any of its principal functions.
     “Dollar” and “$” mean lawful money of the United States.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any political subdivision of the United States.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
     “Eligible Equity Interests” means, with respect to any First-Tier Foreign
Subsidiary, all shares of capital stock or other Equity Interests of whatever
class of such First-Tier Foreign Subsidiary, in each case together with any
certificates evidencing the same, excluding, however, all shares of capital
stock or other Equity Interests of such First-Tier Foreign Subsidiary which

10



--------------------------------------------------------------------------------



 



represent in excess of 66% of the combined voting power of all classes of
capital stock or other Equity Interests of such First-Tier Foreign Subsidiary;
provided, however, that if following a change in the relevant sections of the
Code or the regulations, rules, rulings, notices or other official
pronouncements issued or promulgated thereunder which would change the maximum
percentage of the total combined voting power of all classes of capital stock or
other Equity Interests of any such First-Tier Foreign Subsidiary entitled to
vote that may be pledged without causing (a) the undistributed earnings of such
First-Tier Foreign Subsidiary as determined for United States federal income tax
purposes to be treated as a deemed dividend to, or investment in United States
property of, the owner of such capital stock or other Equity Interests or (b)
other material adverse consequences to the Borrower, any Guarantor, or any of
their Restricted Subsidiaries, then the 66% limitation set forth above shall be
changed to 1% less than such maximum percentage.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, authorizations, agreements
or governmental restrictions relating to pollution and the protection of the
environment or the release of any Hazardous Materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries (whether imposed by Law or imposed or assumed by any
contract, agreement or other consensual arrangement or otherwise), and directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials, or
(d) the release or threatened release of any Hazardous Materials into the
environment.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “Equity Investors” means the Sponsor and the Management Stockholders.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

11



--------------------------------------------------------------------------------



 



     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.
     “Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
     “Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excess Sale Proceeds” means Net Proceeds of a Disposition by the Borrower
or any of its Restricted Subsidiaries pursuant to Section 7.06(m) that have not
been applied within two hundred seventy (270) days after the date of receipt of
such Net Proceeds to the purchase of capital assets used in the Present Line of
Business.
     “Exchange Act” means the Securities Exchange Act of 1934.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending

12



--------------------------------------------------------------------------------



 



Office is located, (b) any branch profits taxes imposed by the United States or
any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 10.13), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a).
     “Extraordinary Receipts” means gross proceeds received by any Loan Party
relating to (a) insurance in respect of casualty to property that the Borrower
has determined (which determination must be made with reasonable promptness
following such casualty) will not be applied to the repair or replacement
thereof within two hundred seventy (270) days following such casualty,
(b) payments pursuant to any indemnity agreement that the Borrower has
determined (which determination must be made with reasonable promptness
following receipt of such payment) will not be applied to remedy the
circumstances or improve, repair or replace the property of such Loan Party
pursuant to which such indemnity payment arose within two hundred seventy
(270) days following such payment, or (c) pension reversions; provided that in
no event shall such Extraordinary Receipts include Net Proceeds.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letter” means the letter agreement, dated January 4, 2007, among the
Borrower, the Administrative Agent, the Syndication Agent and the Arrangers.
     “First-Tier Foreign Subsidiary” means a Foreign Subsidiary that is a direct
Subsidiary of the Borrower, any Guarantor or a Domestic Subsidiary.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Subsidiary” means, with respect to any Person, any Subsidiary of
such Person which is not a Domestic Subsidiary. Any unqualified reference to any
Foreign Subsidiary shall

13



--------------------------------------------------------------------------------



 



be deemed a reference to a Foreign Subsidiary of the Borrower, unless the
context clearly indicates otherwise.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “General Partner” means Targa Resources GP LLC, a Delaware limited
liability company which, as of the Closing Date, is a Wholly Owned Subsidiary of
Targa, and which, as of the Closing Date, owns a two percent (2%) general
partner interest in, and is the sole general partner of, the Borrower.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if

14



--------------------------------------------------------------------------------



 



not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.
     “Guarantors” means, collectively, each Restricted Subsidiary of the
Borrower that is not an Immaterial Subsidiary and has become party to the
Guaranty on the Closing Date or at any time thereafter, including pursuant to
the requirements of Section 6.12.
     “Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, L/C Issuer and the Lenders, substantially in the form of
Exhibit F.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Hedging Party” means, in each case in its capacity as a party to a Swap
Contract, (i) any Person that is a Lender or an Affiliate of a Lender, (ii) any
Person listed on Schedule 1.01 hereto and any of such Person’s Affiliates and
(iii) any other Person with the consent of the Administrative Agent, such
consent not be unreasonably withheld or delayed.
     “Holding Company” means, at any time, any company that at such time
(a) owns (directly or indirectly through one or more other Holding Companies
satisfying the requirements of this definition) a majority of the Voting Stock
of the Borrower, (b) does not own any other material assets (other than cash,
cash equivalents and Investments in other Holding Companies) and (c) does not
engage in any business or activity other than serving as a direct or indirect
holding company controlling the Borrower and activities incidental thereto.
     “Immaterial Subsidiary” means any one or more Domestic Restricted
Subsidiary of the Borrower or any of its Restricted Subsidiaries that, together
with all other Domestic Restricted Subsidiaries that have not executed and
delivered a Guaranty, contribute less than 0.5% to Consolidated Net Tangible
Assets and contribute less than 5% to Consolidated EBITDA.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
     (c) net obligations of such Person under any Swap Contract;

15



--------------------------------------------------------------------------------



 



     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business that are (i) not unpaid for more than 90 days after the date on
which such trade account payable was created or (ii) being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the applicable Loan Party);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bonds, industrial development bonds and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;
     (f) all Attributable Indebtedness in respect of Capital Lease Obligations
and Synthetic Lease Obligations of such Person;
     (g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person
(other than as permitted pursuant to Section 7.06) or any other Person, valued,
in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends; and
     (h) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless and to the extent that such
Indebtedness is expressly made non-recourse to such Person. The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of Indebtedness of
any Person for purposes of clause (e) shall be deemed to be equal to the lesser
of (i) the aggregate unpaid amount of such Indebtedness and (ii) if and to the
extent such Indebtedness is limited in recourse to the property encumbered, the
fair market value of the property encumbered thereby, as determined by such
Person in good faith.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 10.04(b).
     “Information” has the meaning specified in Section 10.07.
     “Initial Financial Statements” means (a) the Audited Financial Statements
and (b) the unaudited pro forma Consolidated financial statements of the
Borrower and its Consolidated Subsidiaries as of September 30, 2006 after giving
effect to the Acquisition.
     “Initial Public Offering” means the initial offering or issuance by the
Borrower of Equity Interests pursuant to the Registration Statement.

16



--------------------------------------------------------------------------------



 



     “Intercompany Indebtedness” means all indebtedness of Targa North Texas
existing prior to the date hereof owing to Targa or any of its Subsidiaries
which was incurred in connection with the transfer of assets to Targa North
Texas.
     “Intercreditor Agreement” means the Intercreditor Agreement, substantially
in the form attached as Exhibit J, among the Borrower, the Collateral Agent and
any Hedging Party that is party to any Secured Hedge Agreement.
     “Interest Expense” means, with respect to any period, the sum (without
duplication) of the following (in each case, eliminating all offsetting debits
and credits between the Borrower and its Restricted Subsidiaries and all other
items required to be eliminated in the course of the preparation of Consolidated
financial statements of the Borrower and its Restricted Subsidiaries in
accordance with GAAP): (a) all interest, premium payments, debt discount, fees,
charges and related expenses in respect of Indebtedness of the Borrower or any
of its Restricted Subsidiaries (including imputed interest on Capital Lease
Obligations) which are accrued during such period and whether expensed in such
period or capitalized and (b) all other amounts properly treated as interest
expense in accordance with GAAP.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
Maturity Date.
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Committed Loan Notice
or such other period that is twelve months or less requested by the Borrower and
consented to by all the Lenders; provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any

17



--------------------------------------------------------------------------------



 



arrangement pursuant to which the investor Guarantees Indebtedness of such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of all or substantially all of the property and assets or
business of another Person or assets that constitute a business unit, line of
business or division of another Person. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
     “IP Rights” has the meaning specified in Section 5.17.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance of such Letter of Credit).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Restricted Subsidiary) or in
favor of the L/C Issuer and relating to any such Letter of Credit.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn

18



--------------------------------------------------------------------------------



 



thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the Swing Line Lender.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “Letter of Credit” means any letter of credit issued hereunder.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is nine days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.03(i).
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Committed Loan or a Swing Line Loan.
     “Loan Documents” means this Agreement, each Note, each Issuer Document, the
Fee Letter, the Guaranty, the Security Documents, the Intercreditor Agreement
and all other agreements, certificates, documents, instruments and writings at
any time delivered in connection herewith or therewith (exclusive of term sheets
and commitment letters).
     “Loan Parties” means, collectively, the Borrower and each Guarantor.
     “Management Stockholders” means the members of management of Targa or its
Subsidiaries who are investors in Targa or any Holding Company.
     “Mark-to-Market” means the process of revaluing for trading purposes
commodity contracts held by any Person, whether in respect of physical
inventory, futures, forward exchanges, swaps or other derivatives, and which
contracts may have a fixed price, a floating price and fixed differential, or
other pricing basis, to the current market prices for such contracts, and
determining the gain or loss on such contracts, on an aggregate net trading
basis for all such contracts of such Person, by comparing the original prices of
such contracts to the market prices on the date of determination.

19



--------------------------------------------------------------------------------



 



     “Material Acquisition or Disposition” means the Acquisition or any of the
following having a fair market value in excess of $30,000,000: (a) any
acquisition of any Acquired Entity or Business, (b) the Disposition of any
assets (including Equity Interests) by the Borrower or any of its Restricted
Subsidiaries, and (c) all mergers and consolidations of the type referred to in
Sections 7.05(d) and (e).
     “Material Adverse Effect” means (a) a material adverse effect on the
business, operations, assets, liabilities (actual or contingent) or financial
condition of the Borrower and its Restricted Subsidiaries, taken as a whole,
(b) a material adverse effect on the ability of the Borrower or the Loan Parties
(taken as a whole) to perform their respective payment obligations under any
Loan Document to which the Borrower or any of the other Loan Parties is a party
or (c) a material adverse effect on the rights and remedies of the Lenders under
any Loan Document.
     “Maturity Date” means February 14, 2012; provided, however, that if such
date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Mortgage” has the meaning specified in Section 4.01(a)(iv).
     “Mortgage Policy” has the meaning specified in Section 4.01(a)(iv)(B).
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Net Proceeds” means the remainder of (a) as applicable (i) the gross
proceeds received from a Disposition (excluding proceeds that constitute capital
assets used in the Present Line of Business), or (ii) the gross proceeds
received by any Loan Party from the issuance of Additional Debt, as applicable,
less (b) underwriter discounts and commissions, investment banking fees, legal,
accounting and other professional fees and expenses, amounts required to be
applied to the repayment of Indebtedness secured by a Lien permitted hereunder
on any asset which is the subject of such Disposition, and other usual and
customary transaction costs, net of taxes paid or reasonably estimated to be
payable as a result thereof within two years of the date of the relevant
Disposition as a result of any gain recognized in connection therewith and
related to such Disposition or Additional Debt issuance, as applicable. To the
extent any such gross proceeds are received that are not cash or cash
equivalents or are not promptly converted to cash or cash equivalents, the value
of such proceeds shall be the fair market value thereof at the time of receipt.
     “Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption),

20



--------------------------------------------------------------------------------



 



absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party of any proceeding under any Debtor Relief Laws naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding.
     “Omnibus Agreement” means the Omnibus Agreement dated as of the Closing
Date among Targa, General Partner and the Borrower.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means (i) with respect to Committed Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
     “Partially Owned Operating Company” means any Person (i) that is not a
Wholly Owned Subsidiary of the Borrower where the portion of the Equity Interest
not owned by the Borrower and its Restricted Subsidiaries is owned by Targa or
any of its Subsidiaries, and (ii) that holds operating assets.
     “Participant” has the meaning specified in Section 10.06(d).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

21



--------------------------------------------------------------------------------



 



     “Permitted Acquisition” has the meaning set forth in Section 7.02(i).
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Platform” has the meaning specified in Section 6.02.
     “Pledge and Security Agreement” means the Pledge and Security Agreement,
dated as of the date hereof, and to be executed and delivered by the Borrower
and the other Pledgors in favor of the Collateral Agent, substantially in the
form of Exhibit H, as amended, restated, supplemented or otherwise modified from
time to time, including, without limitation, by any supplement thereto executed
and delivered after the date of this Agreement pursuant to Section 6.12 in order
to (a) effect the joinder of any additional Subsidiary or (b) subject thereto
any additional Equity Interests.
     “Pledgors” means the Borrower, each Guarantor, and each of the Restricted
Subsidiaries from time to time parties to the Pledge and Security Agreement.
     “Present Line of Business” means (i) the Loan Parties’ existing natural gas
and natural gas liquids gathering, treating, processing, terminalling, storage,
transporting and marketing operations, (ii) other oil, natural gas, natural gas
liquids and related products gathering, treating, processing, terminalling,
storage, transporting and marketing operations and (iii) any business that is
reasonably related, incidental or ancillary thereto.
     “Register” has the meaning specified in Section 10.06(c).
     “Registration Statement” means the Form S-1 Registration Statement filed by
the Borrower with the SEC as Registration No. 333-138747, as amended.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
     “Required Lenders” means, as of any date of determination, (subject to the
Intercreditor Agreement with respect to those matters as to which Hedging
Parties are entitled to vote thereunder) Lenders having more than 50% of the
Aggregate Commitments or, if the

22



--------------------------------------------------------------------------------



 



commitment of each Lender to make Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02,
Lenders holding in the aggregate more than 50% of the Total Outstandings (with
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
     “Responsible Officer” means the chief executive officer, chief accounting
officer, president, chief financial officer, treasurer, assistant treasurer or
controller of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Loan Party or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to any Person’s stockholders, partners or
members (or the equivalent of any thereof), or any option, warrant or other
right to acquire any such dividend or other distribution or payment.
     “Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary or a Partially Owned Operating Company, provided, that any such
Partially Owned Operating Company will be a Restricted Subsidiary of the
Borrower solely for purposes of Sections 7.01, 7.02, 7.03, 7.05, 7.06, 7.07 and
7.08.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Hedge Agreement” means any Swap Contract that (i) is permitted
under Article 7 and (ii) is by and between any Loan Party and any Hedging Party;
provided that such Swap Contract shall not constitute a Secured Hedge Agreement
unless the relevant Hedging Party is a Lender or an Affiliate of a Lender or
subject to the Intercreditor Agreement (a) on the Closing Date (in the case of
transactions under Swap Contracts in effect on the Closing Date) or (b) on the
date of an applicable transaction (in the case of transactions under Swap
Contracts entered into after the Closing Date).
     “Secured Parties” means, collectively, the Administrative Agent, the
Collateral Agent, the L/C Issuer, the Lenders, any Hedging Party that is a party
to a Secured Hedge Agreement,

23



--------------------------------------------------------------------------------



 



and each co-agent or sub-agent appointed by the Administrative Agent or
Collateral Agent from time to time pursuant to Section 9.05.
     “Secured Swap Obligations” means all obligations arising from time to time
under Secured Hedge Agreements; provided that if such counterparty ceases to be
a Lender hereunder or an Affiliate of a Lender hereunder, or ceases to be a
party to the Intercreditor Agreement, Secured Swap Obligations shall only
include such obligations to the extent arising from transactions either
(i) entered into on or prior to the Closing Date if the counterparty was a
Lender hereunder or an Affiliate of a Lender hereunder or a party to the
Intercreditor Agreement on the Closing Date or (ii) entered into after the
Closing Date if such counterparty was a Lender hereunder or an Affiliate of a
Lender hereunder or a party to the Intercreditor Agreement at the time the
transaction was entered into.
     “Security Documents” means the instruments listed in Schedule 4.01 and all
other security agreements, deeds of trust, mortgages, chattel mortgages,
pledges, Guarantees, financing statements, continuation statements, extension
agreements and other agreements or instruments now, heretofore, or hereafter
delivered by any Loan Party to Administrative Agent in connection with this
Agreement or any transaction contemplated hereby to secure or Guarantee the
payment of any part of the Obligations, the Secured Swap Obligations or the Cash
Management Obligations or the performance of any Loan Party’s other duties and
obligations under the Loan Documents or the Secured Hedge Agreements.
     “Solvent” and “Solvency” mean, with respect to any Person on a particular
date, that on such date (a) the fair value of the property of such Person is
greater than the total amount of liabilities, including contingent liabilities,
of such Person, (b) the present fair salable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature, (d) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital, and (e) such Person is
able to pay its debts and liabilities, contingent obligations and other
commitments as they mature in the ordinary course of business. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
     “Specified Acquisition” means an acquisition (or series of related
acquisitions) of an Acquired Entity or Business for an aggregate purchase price
of not less than $30,000,000.
     “Sponsor” means Warburg Pincus LLC and its Affiliates, but not including,
however, any portfolio companies of any of the foregoing.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are

24



--------------------------------------------------------------------------------



 



at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, commodity futures contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement relating to transactions of the type described in clause (a) above
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
Mark-to-Market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
     “Swing Line Lender” means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.04(a).
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
     “Swing Line Sublimit” means an amount equal to the lesser of (a)
$100,000,000 and (b) the Aggregate Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Commitments.
     “Syndication Agent” means Wachovia Bank, N.A. in its capacity as
syndication agent under any of the Loan Documents, or any successor syndication
agent.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or

25



--------------------------------------------------------------------------------



 



possession of property creating obligations that do not appear on the balance
sheet of such Person but which, upon the insolvency or bankruptcy of such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).
     “Targa” means Targa Resources, Inc., a Delaware corporation.
     “Targa Credit Agreement” means that certain Credit Agreement dated as of
October 31, 2005, among Targa, Credit Suisse, as administrative agent and the
lenders from time to time party thereto.
     “Targa North Texas” means Targa North Texas LP, a Delaware limited
partnership.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Threshold Amount” means an amount equal to three percent (3%) of
Consolidated Net Tangible Assets of the Borrower as of the financial statements
most recently delivered pursuant to Section 4.01(a)(vii), Section 6.01(a) or
Section 6.01(b), as applicable.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
     “Type” means, with respect to a Committed Loan, its character as a Base
Rate Loan or a Eurodollar Rate Loan.
     “UCC” means the Uniform Commercial Code as the same may from time to time
be in effect in the State of New York or the Uniform Commercial Code (or similar
code or statute) of another jurisdiction, to the extent it may be required to
apply to any item or items of Collateral.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     “Unrestricted Subsidiary” means any Subsidiary which the Borrower has
designated in writing to the Administrative Agent to be an Unrestricted
Subsidiary pursuant to Section 6.18 and which the Borrower has not designated to
be a Restricted Subsidiary pursuant to Section 6.18.
     “Unsecured Note Indebtedness” means Indebtedness permitted under Sections
7.03(f) or (o).

26



--------------------------------------------------------------------------------



 



     “Voting Stock” of any Person means Equity Interests of any class or classes
having ordinary voting power for the election of directors or the equivalent
governing body of such Person.
     “Wholly Owned Subsidiary” means any Subsidiary of a Person, all of the
issued and outstanding Equity Interests are directly or indirectly (through one
or more Subsidiaries) owned by such Person, excluding directors’ qualifying
shares if applicable.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms.
     (a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be

27



--------------------------------------------------------------------------------



 



prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
     1.06 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the

28



--------------------------------------------------------------------------------



 



Borrower may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Committed Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
     2.02 Borrowings, Conversions and Continuations of Committed Loans.
          (a) Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent not later than (i) noon three Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate Committed
Loans, and (ii) 11:00 a.m. on the requested date of any Borrowing of Base Rate
Committed Loans; provided, however, that if the Borrower wishes to request
Eurodollar Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period”, the
applicable notice must be received by the Administrative Agent not later than
noon four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. Not later than noon, three
Business Days before the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the Borrower (which notice
may be by telephone) whether or not the requested Interest Period has been
consented to by all the Lenders. Each telephonic notice by the Borrower pursuant
to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of General Partner. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof or in
the amount of the unused Commitments. Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Committed Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or in the amount of the unused Commitments. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of Eurodollar Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Committed Loans to be
borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Committed Loan in a Committed Loan Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be made as, or converted
to, Base Rate Loans (unless the Committed Loan being continued is a Eurodollar
Rate Loan, in which case it shall be continued as a Eurodollar Rate Loan with an
Interest Period of one month). Any such automatic conversion to Base Rate Loans
or continuations as Eurodollar Rate Loans shall be effective as of the last day
of the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in

29



--------------------------------------------------------------------------------



 



any such Committed Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month.
          (b) Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuations as Eurodollar Rate Loans described in the preceding
subsection. In the case of a Committed Borrowing, each Lender shall make the
amount of its Committed Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Committed Loan Notice.
Upon satisfaction of the applicable conditions set forth in Section 4.02 (and,
if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.
          (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans.
          (d) The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
          (e) After giving effect to all Committed Borrowings, all conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than fifteen Interest
Periods in effect with respect to Committed Loans.
     2.03 Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until

30



--------------------------------------------------------------------------------



 



the Letter of Credit Expiration Date, to issue Letters of Credit upon the
request of the Borrower for the account of the Borrower or any Restricted
Subsidiary, and to amend or extend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower or any Loan Party and any
drawings thereunder; provided that after taking such Letter of Credit into
account, (x) the Total Outstandings shall not exceed the Aggregate Commitments,
and (y) the aggregate Outstanding Amount of the Committed Loans of any Lender,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment. Each request
by the Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit for the account of the Borrower or any Restricted Subsidiary
to replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.
     (ii) The L/C Issuer shall not issue any Letter of Credit, if:
     (A) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or
     (B) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
     (iii) The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate any Laws or one or
more policies of the L/C Issuer applicable to letters of credit generally;

31



--------------------------------------------------------------------------------



 



     (C) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000.
     (D) such Letter of Credit is to be denominated in a currency other than
Dollars;
     (E) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
     (F) a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.
     (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
     (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower for the account of the Borrower or any
Restricted Subsidiary, as the case may be, delivered to the L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of General Partner.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than noon at least one Business Day (or such
later date and time as the Administrative Agent and the L/C Issuer may agree in
a particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the

32



--------------------------------------------------------------------------------



 



documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (G) such other matters as the L/C Issuer may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or the applicable Restricted
Subsidiary, as the case may be, or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.
     (iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five

33



--------------------------------------------------------------------------------



 



Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Lender or the Borrower that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied,
and in each such case directing the L/C Issuer not to permit such extension.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than noon on the date
of any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
     (ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event,

34



--------------------------------------------------------------------------------



 



each Lender’s payment to the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.
     (iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
     (v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of

35



--------------------------------------------------------------------------------



 



Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.
     (e) Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement regardless of any
circumstances, including any of the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

36



--------------------------------------------------------------------------------



 



     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
     The Borrower or the applicable Restricted Subsidiary that is the account
party thereon, as the case may be, shall promptly examine a copy of each Letter
of Credit and each amendment thereto that is delivered to it and, in the event
of any claim of noncompliance with the Borrower’s or such Restricted
Subsidiary’s instructions or other irregularity, the Borrower or such Restricted
Subsidiary will immediately notify the L/C Issuer. The Borrower and any such
Restricted Subsidiary shall be conclusively deemed to have waived any such claim
against the L/C Issuer and its correspondents unless such notice is given as
aforesaid.
     (f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower and each Loan Party hereby assume all risks of the
acts or omissions of any beneficiary or transferee with respect to its use of
any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude the Borrower or a Loan Party, as the case may be,
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower or a Loan Party, as the case may be, may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower or a Loan Party, as the case may be, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower or such Loan Party, as the case may be, which the
Borrower or such Loan Party proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuer shall deliver to the
Borrower or a Restricted Subsidiary, as the case may be, copies of any documents
purporting to assign or transfer a Letter of Credit issued for the account of
the Borrower or such Restricted

37



--------------------------------------------------------------------------------



 



Subsidiary. The failure of L/C Issuer to deliver such documents will not relieve
the Borrower or any Restricted Subsidiary of its obligations hereunder or under
the other Loan Documents.
     (g) Cash Collateral. Upon the request of the Administrative Agent, (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing and the conditions
set forth in Section 4.01 to a Committed Borrowing cannot then be met, or
(ii) if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations. Sections 2.05
and 8.02(c) set forth certain additional requirements to deliver Cash Collateral
hereunder. For purposes of this Section 2.03, Section 2.05 and Section 8.02(c),
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer (which documents are hereby consented to by the Lenders).
Derivatives of such term have corresponding meanings. The Borrower hereby grants
to the Administrative Agent, for the benefit of the L/C Issuer and the Lenders,
a security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America and may be
invested in cash equivalents. If at any time during which Cash Collateral is
required to be maintained in respect of L/C Obligations, the Administrative
Agent determines that any funds held as Cash Collateral are subject to any right
or claim of any Person other than the Administrative Agent or that the total
amount of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse the L/C Issuer. To the extent that the
amount of any Cash Collateral exceeds the then Outstanding Amount of L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrower.
     (h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower, when a Letter of Credit is issued, (i) the Borrower
may specify that either the rules of the ISP or the rules of the Uniform Customs
and Practice for Documentary Credits (“UCP”), as most recently published by the
International Chamber of Commerce at the time of issuance, apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit.
     (i) Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit issued for the account of the Borrower or a Restricted Subsidiary, as
the case may be, equal to the Applicable Rate with respect to Eurodollar Rate
Loans times the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. For purposes of computing the daily amount
available to

38



--------------------------------------------------------------------------------



 



be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) computed on a quarterly basis in arrears and (ii) due and payable on the
tenth Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily maximum
amount of each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of Administrative Agent or the Required
Lenders, while any Obligation bears interest at the Default Rate pursuant to
Section 2.08(b), all Letter of Credit Fees shall accrue at the Default Rate.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued for the account of the
Borrower or a Restricted Subsidiary, as the case may be, equal to the greater of
(i) $125 or (ii) one-eighth percent (0.125%) per annum, computed on the daily
maximum amount available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit) and on a
quarterly basis in arrears, and due and payable on the tenth Business Day after
the end of each March, June, September and December, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.
     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Restricted Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Restricted Subsidiaries.
     2.04 Swing Line Loans.
     (a) The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, to make loans (each such loan, a “Swing
Line Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the

39



--------------------------------------------------------------------------------



 



fact that such Swing Line Loans, when aggregated with the Applicable Percentage
of the Outstanding Amount of Committed Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and provided, further,
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.
     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of General Partner. Promptly after receipt by the Swing Line Lender of
any telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with
the Administrative Agent (by telephone or in writing) that the Administrative
Agent has also received such Swing Line Loan Notice and, if not, the Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.
     (c) Refinancing of Swing Line Loans.
     (i) The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Committed Loan in an amount equal to such Lender’s Applicable Percentage of
the amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request

40



--------------------------------------------------------------------------------



 



shall be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Committed Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.
     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
     (iii) If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
     (iv) Each Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however,

41



--------------------------------------------------------------------------------



 



that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.
     (d) Repayment of Participations.
     (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.
     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.
     (f) Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
     2.05 Prepayments.
     (a) The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than (A) noon three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) 11:00 a.m. on the date
of prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof or, if less, the outstanding amount of such Loans;
and (iii) any prepayment of Base Rate Committed Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify

42



--------------------------------------------------------------------------------



 



each Lender of its receipt of each such notice and the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the Committed
Loans of the Lenders in accordance with their respective Applicable Percentages.
Notwithstanding anything herein to the contrary, the Borrower may rescind any
notice of prepayment under this Section 2.05(a) not later than 1:00 p.m. on the
Business Day before such prepayment was scheduled to take place if such
prepayment would have resulted from a refinancing of the Committed Loans, which
refinancing shall not be consummated or shall otherwise be delayed.
     (b) The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 or, if less, the
entire principal amount of Swing Line Loans then outstanding. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
     (c) If for any reason the Outstanding Amount of all Loans at any time
exceeds the Aggregate Commitments then in effect, the Borrower shall within one
Business Day following demand by the Administrative Agent prepay the Loans in an
aggregate amount equal to such excess.
     (d) On the date (or the next succeeding Business Day if such date is not a
Business Day) that any Net Proceeds become Excess Sale Proceeds, (i) the
Borrower shall make a mandatory prepayment of the principal of the Loans in the
amount of the Excess Sale Proceeds, and (ii) the Aggregate Commitments shall be
reduced, dollar for dollar, by the amount of such Excess Sale Proceeds provided,
however, that prepayments and the corresponding reduction in Aggregate
Commitments under this Section 2.05(d) shall not be required until the aggregate
amount of unapplied Net Proceeds and unapplied Extraordinary Receipts exceeds
$5,000,000.
     (e) Any Extraordinary Receipts shall be immediately applied as a mandatory
prepayment on the Loans; provided, however, that prepayments under this
Section 2.05(e) shall not be required until the aggregate amount of unapplied
Extraordinary Receipts and unapplied Net Proceeds exceeds $5,000,000.
     (f) Immediately upon the consummation by any Loan Party of any issuance of
Additional Debt (but without waiving the requirements of Administrative Agent
and/or any Lender’s consent to any such issuance in violation of any Loan
Document), the Borrower shall make a mandatory prepayment on the Loans in an
amount equal to the Net Proceeds from such issuance.

43



--------------------------------------------------------------------------------



 



     (g) Each prepayment under Section 2.05(c), (d), (e) or (f) shall be applied
ratably as follows: (i) first to prepay the Outstanding Amount of the Committed
Loans, and (ii) second, to repay the Outstanding Amount of the Swing Line Loans.
     (h) Each prepayment of the Loans under Section 2.05(c), (d), (e) or (f)
shall be accompanied by all interest then accrued and unpaid on the principal so
prepaid, together with any additional amounts required pursuant to Section 3.05.
Any principal or interest prepaid pursuant to this Section shall be in addition
to, and not in lieu of, all payments otherwise required to be paid under the
Loan Documents at the time of such prepayment. Each such prepayment shall be
applied to the Committed Loans or Swing Line Loans, as applicable, of the
Lenders in accordance with their respective Applicable Percentage of such
Committed Loans or Swing Line Loans.
     2.06 Termination or Reduction of Commitments. The Borrower may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments, or from time
to time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than noon five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Sublimit shall be automatically reduced by the
amount of such excess. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage. All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination. Notwithstanding anything herein to the
contrary, the Borrower may rescind any notice of termination of Aggregate
Commitments under this Section 2.06 not later than 1:00 p.m. on the Business Day
before such termination was scheduled to take place if such termination would
have resulted from a refinancing of the Aggregate Commitments, which refinancing
shall not be consummated or shall otherwise be delayed
     2.07 Repayment of Loans.
     (a) The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans outstanding on such date.
     (b) The Borrower shall repay each Swing Line Loan on the earlier to occur
of (i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.
     2.08 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate with

44



--------------------------------------------------------------------------------



 



respect to Eurodollar Rate Loans; (ii) each Base Rate Committed Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate with respect to Base Rate Loans; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate with respect to Base Rate Loans.
     (b) (i) If any amount of principal of any Loan is not paid when due (after
giving effect to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (after giving effect to
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
     (iii) Upon the request of the Administrative Agent or Required Lenders,
after an Event of Default under Section 8.01(a) shall have occurred and be
continuing, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws and shall continue to pay interest at such rate until but
excluding the date on which such Event of Default is cured or waived (and
thereafter the Pricing Level otherwise applicable shall apply).
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.09 Fees. In addition to certain fees described in subsections (i) and (j)
of Section 2.03:
     (a) Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate with respect to Commitment Fees
times the actual daily amount by which the Aggregate Commitments exceed the
Outstanding Amount of Committed Loans and L/C Obligations (but excluding, for
the avoidance of doubt, the Swing Line Loans); provided, however that any
commitment fee accrued with respect to the Commitment of a Lender that has
failed to fund any portion of the Committed Loans required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder shall not be payable

45



--------------------------------------------------------------------------------



 



by the Borrower until such time as such failure has been cured. The commitment
fees shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV are not met, and
shall be due and payable quarterly in arrears on the tenth Business Day after
each March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period.
The commitment fees shall be calculated quarterly in arrears, and if there is
any change in the Applicable Rate during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
     (b) Other Fees.
     (i) The Borrower shall pay to the Arrangers, the Administrative Agent and
the Syndication Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
     (ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
     2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
     2.11 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business in accordance with its usual practice.
The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the

46



--------------------------------------------------------------------------------



 



Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
     (b) In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
     2.12 Payments Generally; Administrative Agent’s Clawback.
     (a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be; except that this
sentence shall not apply to the Maturity Date.
     (b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to noon on the date of
such Committed Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees

47



--------------------------------------------------------------------------------



 



customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
     (ii) Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 10.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation

48



--------------------------------------------------------------------------------



 



by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
     (f) Insufficient Funds. If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
L/C Borrowings, interest and fees then due hereunder, such funds shall be
applied (i) first, toward payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, toward payment of
principal and L/C Borrowings then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and L/C Borrowings
then due to such parties.
     2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).
     Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
     2.14 Increase in Commitments.
     (a) Request for Increase. Provided there exists no Default, without the
consent of the Lenders and upon notice to the Administrative Agent (which shall
promptly notify the

49



--------------------------------------------------------------------------------



 



Lenders), the Borrower may from time to time, request an increase in the
Aggregate Commitments (as determined by the Borrower but subject to the approval
of the Administrative Agent (such approval not to be unreasonably withheld or
delayed)) by an amount that will not cause the Aggregate Commitments to be
greater than the sum of (i) the Aggregate Commitments on the Closing Date, plus
(ii) $250,000,000; provided that any such request for an increase shall be in a
minimum amount of $5,000,000. At the time of sending such notice, the Borrower
may request all or part of such increase from the existing Lenders and if it
does so, shall specify (in consultation with the Administrative Agent) the time
period within which each Lender is requested to respond (which shall in no event
be less than ten Business Days from the date of delivery of such notice to the
Lenders).
     (b) Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase. Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.
     (c) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
L/C Issuer and the Swing Line Lender (which approvals shall not be unreasonably
withheld or delayed), the Borrower may also invite additional Eligible Assignees
to become Lenders pursuant to a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent and its counsel. It shall
not be a condition to obtaining an increase in the Aggregate Commitments that
the full amount of such increase requested by the Borrower be approved by the
Lenders or any additional Eligible Assignees. If less than the full amount of
the increase requested by the Borrower is approved by the Lenders and any
additional Eligible Assignee, the Borrower may, at its option, accept the amount
of the increase so approved, or the Borrower may withdraw its request for such
increase.
     (d) Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final amount and allocation of such
increase and the Increase Effective Date.
     (e) Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.14, the

50



--------------------------------------------------------------------------------



 



representations and warranties contained in subsection (a) of Section 5.05 shall
be deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b) of Section 6.01, and (B) no Default exists. The Borrower shall
prepay any Committed Loans outstanding on the Increase Effective Date (and pay
any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section.
     (f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
     (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by

51



--------------------------------------------------------------------------------



 



such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
     Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
     (f) Treatment of Certain Refunds. If the Administrative Agent, any Lender
or the L/C Issuer determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an

52



--------------------------------------------------------------------------------



 



amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent, such Lender or the L/C Issuer,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Committed
Loans to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan , or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.

53



--------------------------------------------------------------------------------



 



     3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
     (ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or
     (iii) impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or

54



--------------------------------------------------------------------------------



 



its holding company, as the case may be, as specified in subsection (a) or
(b) of this Section and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the L/C Issuer, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
     (e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least ten (10) days’ prior notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice ten (10) days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable ten
(10) days from receipt of such notice.
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.

55



--------------------------------------------------------------------------------



 



For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
     3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Lender delivers to the Borrower a notice pursuant to
Section 3.02, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.
     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:
     (i) executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;

56



--------------------------------------------------------------------------------



 



     (ii) a Note executed by the Borrower in favor of each Lender requesting a
Note;
     (iii) the Pledge and Security Agreement duly executed by each Loan Party;
together with:
     (A) certificates, if any, representing the Pledged Shares referred to in
the Pledge and Security Agreement accompanied by undated stock powers executed
in blank,
     (B) proper Financing Statements in form appropriate for filing under the
UCC of all jurisdictions that the Administrative Agent and Collateral Agent may
deem necessary in order to perfect the Liens created under the Pledge and
Security Agreement, covering the Collateral described in the Pledge and Security
Agreement,
     (C) completed requests for information, dated on or before the date of the
initial Credit Extension, listing all effective financing statements filed in
the jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements,
     (D) evidence of the completion of all other actions, recordings and filings
of or with respect to the Pledge and Security Agreement that the Administrative
Agent or Collateral Agent may deem necessary in order to perfect the Liens
created thereby, and
     (E) evidence that all other action that the Administrative Agent and
Collateral Agent may deem necessary or desirable in order to perfect the Liens
created under the Pledge and Security Agreement has been taken (including
receipt of duly executed payoff letters, UCC-3 termination statements and
landlords’ and bailees’ waiver and consent agreements);
     (iv) deeds of trust, mortgages, leasehold deeds of trust and leasehold
mortgages, in substantially the form of Exhibit I (with such changes as may be
reasonably satisfactory to the Administrative Agent and Collateral Agent and
their counsel to account for local law matters) and covering substantially all
of the operating assets of the Borrower and its Subsidiaries owned on the
Closing Date (together with the Assignments of Leases and Rents referred to
therein and each other mortgage delivered pursuant to Section 6.13, in each case
as amended, the “Mortgages”), duly executed by the appropriate Loan Party,
together with:
     (A) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent and Collateral
Agent may deem necessary or desirable in order to create a valid first and
subsisting Lien on the property described therein in favor of the Collateral
Agent for the benefit of the Secured Parties and that all filing, documentary,

57



--------------------------------------------------------------------------------



 



stamp, intangible and recording taxes and fees have been or will be paid upon
recording,
     (B) in respect of the Chico Plant a fully paid title insurance policy (the
“Mortgage Policies”) in form and substance, with endorsements and in amounts
reasonably acceptable to the Administrative Agent and Collateral Agent, issued,
coinsured and reinsured by title insurers reasonably acceptable to the
Administrative Agent and Collateral Agent, insuring the Mortgage in respect of
such property to be valid first and subsisting Liens on the property described
therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Liens
permitted under the Loan Documents, and providing for such other affirmative
insurance (including endorsements for future advances under the Loan Documents
and for mechanics’ and materialmen’s Liens) and such coinsurance and direct
access reinsurance as the Administrative Agent may deem necessary or desirable,
and
     (C) evidence that all other action that the Administrative Agent and
Collateral Agent may deem necessary or desirable in order to create valid first
and subsisting Liens on the property described in the Mortgages has been taken;
     (v) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;
     (vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification;
     (vii) a favorable opinion of Bracewell & Giuliani LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit G and such other matters concerning the Loan
Parties and the Loan Documents as the Administrative Agent may reasonably
request;
     (viii) the Initial Financial Statements;
     (ix) certificates or binders evidencing Loan Parties’ insurance in effect
on the date hereof naming the Collateral Agent as loss payee and additional
insured;
     (x) a certificate signed by a Responsible Officer of General Partner
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied; (B) that there has been no event or circumstance since
September 30, 2006 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect; and (C) a
calculation of the Consolidated Leverage Ratio as of the Closing Date
demonstrating that such ratio does not exceed 5.0 to 1.0;

58



--------------------------------------------------------------------------------



 



     (xi) a certificate attesting to the Solvency of the Loan Parties (taken as
a whole) after giving effect to the Acquisition and the Initial Public Offering,
from the chief financial officer, chief accounting officer, treasurer or
controller of General Partner; and
     (xii) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the L/C Issuer, the Swing Line Lender or the
Required Lenders reasonably may require.
     (b) (i) All fees required to be paid to the Administrative Agent, the
Syndication Agent and the Arrangers on or before the Closing Date shall have
been paid and (ii) all fees required to be paid to the Lenders on or before the
Closing Date shall have been paid.
     (c) Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
     (d) The Intercreditor Agreement shall have been duly executed and delivered
by each party thereto, and shall be in full force and effect.
     (e) The corporate and capital structure of the Borrower shall be as
disclosed in the Registration Statement.
     (f) The consummation of the Initial Public Offering shall have occurred on
substantially the terms as contained in the Registration Statement.
     (g) The Borrower shall have received sufficient proceeds from the Initial
Public Offering to finance that portion of the Acquisition not funded by the use
of proceeds from this Agreement.
     (h) (i) The Borrower has received all governmental, shareholder and third
party consents and approvals necessary to consummate the Initial Public
Offering, which consents and approvals are in full force and effect, (ii) no
order, decree, judgment, ruling or injunction exists which restrains the
consummation of the Initial Public Offering or the transactions contemplated by
this Agreement, and (iii) there is no pending, or to the knowledge of the
Borrower, threatened, action, suit, investigation or proceeding which seeks to
restrain or affect the Initial Public Offering, or which, if adversely
determined, could materially and adversely affect the ability of the Borrower to
consummate the Initial Public Offering.
     (i) Concurrently with the consummation of the Initial Public Offering,
(i) all outstanding Intercompany Indebtedness shall have been repaid or forgiven
and (ii) that portion of the loans made under the Targa Credit Agreement with
respect to the assets owned by Targa North Texas and acquired in the Acquisition
shall have been repaid and arrangements

59



--------------------------------------------------------------------------------



 



satisfactory to the Administrative Agent shall have been made for the release of
the Liens securing same.
     (j) The Closing Date shall have occurred on or before March 15, 2007.
     Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:
     (a) The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
this Section 4.02, the representations and warranties contained in subsection
(a) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b) of Section 6.01.
     (b) No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
     (c) The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
     Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of Eurodollar Rate Loans) submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Administrative Agent and the
Lenders that:
     5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each Subsidiary thereof (a) is duly organized or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has

60



--------------------------------------------------------------------------------



 



all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, and (d) is in compliance with all Laws
(excluding Environmental Laws that are the subject of Section 5.09, federal,
state and local income tax Laws that are the subject of Section 5.11 and ERISA
that is the subject of Section 5.12); except in each case referred to in clause
(b)(i), (c) or (d), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than Liens
permitted by the Loan Documents), or require any payment to be made under
(i) any Contractual Obligation (other than the Loan Documents) to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any material order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any material Law. Each Loan Party is in
compliance with all Contractual Obligations referred to in clause (b)(i), except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.
     5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Security
Documents, (c) the perfection or maintenance of the Liens created under the
Security Documents (including the first priority nature thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the Security
Documents, except for (i) filings necessary to perfect and maintain the
perfection of the Liens on the Collateral granted by the Loan Parties in favor
of the Lenders, (ii) the authorizations, approvals, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect and (iii) those approvals, consents, exemptions, authorizations or other
action, notices or filings, the failure of which to obtain or make could not
reasonably be expected to have a Material Adverse Effect.
     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

61



--------------------------------------------------------------------------------



 



     5.05 Financial Statements; No Material Adverse Effect.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the predecessor business of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the predecessor business of the Borrower and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness that would be required to be disclosed in Consolidated financial
statements of the Borrower or the footnotes thereto prepared in accordance with
GAAP.
     (b) The unaudited pro forma Consolidated financial statements of the
Borrower and its Consolidated Subsidiaries as of September 30, 2006 (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present in all material respects the Consolidated pro forma financial condition
of the Borrower and its Consolidated Subsidiaries (after giving effect to the
Acquisition) as of the date thereof and their Consolidated pro forma results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. As of the Closing Date, all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Consolidated
Subsidiaries as of the date of such financial statements, including liabilities
for taxes, material commitments and Indebtedness, are disclosed in the Initial
Financial Statements.
     (c) Since September 30, 2006, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.
     5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, against any
Loan Party or any Subsidiary thereof or against any of their properties or
revenues, or that is contemplated by any Loan Party against any other Person
that (a) purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.
     5.07 No Default. Neither any Loan Party nor any Restricted Subsidiary
thereof is in default under or with respect to any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
     5.08 Ownership of Property; Liens. Each Loan Party and each Restricted
Subsidiary thereof has (or on the Closing Date, will have) (i) good and
defensible fee simple title to or valid leasehold interests, or valid easements
or other property interests in, all of its real property and

62



--------------------------------------------------------------------------------



 



good and valid title to all of its personal property necessary in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Loan Parties and any of their Restricted
Subsidiaries is subject to no Liens other than Liens permitted under Section
7.01. No material default exists under (i) any lease on any property on which a
Mortgage is granted, or (ii) any other lease, to the extent such default would
reasonably be expected to have a Material Adverse Effect. All of the plants,
offices, or facilities and other tangible assets owned, leased or used by any
Loan Party or any Restricted Subsidiary thereof in the conduct of their
respective businesses are (a) insured to the extent and in a manner required by
Section 6.07, (b) structurally sound with no known defects which have or could
reasonably be expected to have a Material Adverse Effect, (c) in good operating
condition and repair, subject to ordinary wear and tear and except to the extent
failure could not reasonably be expected to have a Material Adverse Effect,
(d) not in need of maintenance or repair except for ordinary, routine
maintenance and repair the cost of which is immaterial and except to the extent
failure to so maintain and repair could not reasonably be expected to have a
Material Adverse Effect, (e) sufficient for the operation of the businesses of
such Loan Party and its Restricted Subsidiaries as currently conducted, except
to the extent failure to be so sufficient could not reasonably be expected to
have a Material Adverse Effect and (f) in conformity with all applicable laws,
ordinances, orders, regulations and other requirements (including applicable
zoning, environmental, motor vehicle safety, occupational safety and health laws
and regulations) relating thereto, except where the failure to conform could not
reasonably be expected to have a Material Adverse Effect.
     5.09 Environmental Compliance(a) . The Borrower and its Restricted
Subsidiaries periodically conduct in the ordinary course of business a review of
the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof the
Borrower has reasonably concluded that such Environmental Laws and claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     5.10 Insurance. The properties of each Loan Party and each Subsidiary
thereof are insured with financially sound and reputable insurance companies not
Affiliates of any Loan Party, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the applicable Loan
Party or Subsidiary operates.
     5.11 Taxes. Except as could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, each Loan Party
and each Restricted Subsidiary thereof has filed all federal, state and other
tax returns and reports required to be filed, and have paid all federal, state
and other taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
any Loan Party or any Restricted Subsidiary thereof that would, if made, have a
Material Adverse Effect. No Loan Party nor any Restricted Subsidiary thereof is
party to any tax sharing agreement, except as provided in the Borrower’s
Partnership Agreement or in the Omnibus Agreement.

63



--------------------------------------------------------------------------------



 



     5.12 ERISA Compliance.
     (a) On the Closing Date, the Borrower has no Plans. Each Plan from time to
time in effect shall be in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
such Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of the Borrower, nothing has occurred which would prevent,
or cause the loss of, such qualification. Each Loan Party and each ERISA
Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.
     (b) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) no Loan Party nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) no Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) no Loan Party nor any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.
     5.13 Subsidiaries; Equity Interests; Taxpayer Identification Number. Other
than those specifically disclosed in Part (a) of Schedule 5.13 or as disclosed
from time to time pursuant to Sections 6.12, the Borrower has no Subsidiaries
and all of the outstanding Equity Interests in the Borrower’s Subsidiaries have
been validly issued, are fully paid and nonassessable and are owned in the
amounts so disclosed free and clear of all Liens other than the Liens created
pursuant to the Loan Documents. Set forth on Part (b) of Schedule 5.13, as of
the Closing Date, as supplemented by each report required to be delivered
pursuant to Section 6.02(k), as of the date of such report is: (i) a complete
and accurate list of all Loan Parties showing as of such date the jurisdiction
of its formation, the address of its principal place of business, its U.S.
taxpayer identification number or, in the case of any non-U.S. Loan Party that
does not have a U.S. taxpayer identification number, its unique identification
number issued to it by the jurisdiction of its incorporation, and, for the
preceding 5 years, any other jurisdiction of organization and any other name
(including any trade or fictitious name) used by such Loan Party, and (ii) a
complete and accurate list of the Investments of the type permitted by
Sections 7.02(d), (i) or (j) and Investments in Partially Owned Operating
Companies. All of the outstanding Equity Interests in the Borrower have been
validly issued, are fully paid and nonassessable, except with respect to
additional contributions required to be made by General Partner pursuant to the
Borrower’s Partnership Agreement or applicable Law.

64



--------------------------------------------------------------------------------



 



     5.14 Margin Regulations; Investment Company Act.
     (a) No Loan Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
     (b) No Loan Party nor any Person Controlling any Loan Party nor any
Subsidiary thereof is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.
     5.15 Disclosure. Each Loan Party has disclosed to the Administrative Agent
and the Lenders all matters required to be disclosed pursuant to Section 6.03.
No report, financial statement, certificate or other written information
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) when taken as a whole contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation; provided,
further, that, with respect to pro forma financial information, the Borrower
represents only that such information was prepared in good faith and reflects,
in all material respects, such pro forma financial information is in accordance
with assumptions and requirements of GAAP for pro forma presentation and based
upon such other assumptions that are believed to be reasonable at the time of
preparation and, to the extent material, are disclosed as part of such pro forma
financial information.
     5.16 Compliance with Laws. Each Loan Party and each Restricted Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws (except for Environmental Laws that are the subject of Section 5.09,
federal and state income tax Laws that are the subject of Section 5.11 and ERISA
that is the subject of Section 5.12) and all orders, writs, injunctions and
decrees applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
     5.17 Intellectual Property; Licenses, Etc. Each Loan Party and each
Restricted Subsidiary thereof own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses as currently conducted, and, without conflict with the rights of any
other Person, except to the extent such conflict, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
To the best knowledge of the Borrower, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party or any

65



--------------------------------------------------------------------------------



 



Restricted Subsidiary thereof infringes upon any rights held by any other
Person, except to the extent such conflicts, either individually or in the
aggregate, which could not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the foregoing is pending or, to
the best knowledge of the Borrower, threatened, which, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
     5.18 Labor Disputes and Acts of God. Neither the business nor the
properties of any Loan Party or any Restricted Subsidiary thereof has been
affected by any fire, explosion, accident, strike, lockout or other labor
dispute, drought, storm, hail, earthquake, embargo, act of God or of the public
enemy or other casualty (whether or not covered by insurance), that either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.
     5.19 Solvency. Upon giving effect to the execution of this Agreement and
the other Loan Documents by each Loan Party and the consummation of the
transactions contemplated hereby and thereby, each Loan Party will be Solvent.
     5.20 Credit Arrangements. No Affiliate of any Loan Party is party to or
subject to any credit agreement, loan agreement, indenture, purchase agreement,
guaranty or other arrangement providing for or otherwise relating to any
Indebtedness or any extension of credit (or commitment for any extension of
credit) that creates by a covenant of such Affiliate or otherwise, any
limitation or restriction of any action of any Loan Party or any obligation that
any Loan Party be caused to take any action.
     5.21 Real Property. As of the Closing Date, Schedule 5.21 sets forth a
description of each material fee owned property owned by any Loan Party and each
material parcel of real property leased by any Loan Party (in both cases, other
than the realty associated with the pipelines and gathering systems and other
than immaterial real property including, but not limited to, compressor sites,
pump stations and meter sites). All material pipelines, gathering systems and
the realty associated therewith owned by the Loan Parties as of the Closing Date
are described in the Registration Statement. The Borrower shall provide updates
to Schedule 5.21 upon the reasonable request of the Administrative Agent.
     5.22 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of any Loan Party or any Subsidiary
thereof as of the Closing Date and except as could not reasonably be expected to
have a Material Adverse Effect, no Loan Party nor any Subsidiary thereof has
suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years.
     5.23 Security Documents. The provisions of the Security Documents are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for filings
completed prior to the Closing Date and as contemplated hereby and by the
Collateral Documents from time to time, no filing or other action will be
necessary to perfect or protect such Liens.

66



--------------------------------------------------------------------------------



 



ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Restricted Subsidiary to:
     6.01 Financial Statements. Deliver to the Administrative Agent for further
distribution to each Lender:
     (a) as soon as available, but in any event within 30 days after the date on
which the Borrower is required under Securities Laws to file a Form 10-K annual
report for each fiscal year of the Borrower (commencing with the fiscal year
ended December 31, 2007), a Consolidated and consolidating balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
Consolidated and consolidating statements of income or operations, partners’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidating statements to be
for the Guarantors on a combined basis and the Borrower’s Subsidiaries that are
not Guarantors on a combined basis and such Consolidated statements to be
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and applicable Securities Laws and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; and
     (b) as soon as available, but in any event within 30 days after the date on
which the Borrower is required under Securities Laws to file a Form 10-Q
quarterly reports for each of the first three fiscal quarters of each fiscal
year of the Borrower (commencing with the fiscal quarter ended March 31, 2007),
a Consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related Consolidated
and consolidating statements of income or operations, partners’ equity and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidating statements to be for the Guarantors on
a combined basis and the Borrower’s Subsidiaries that are not Guarantors on a
combined basis and such Consolidated statements to be certified by the chief
financial officer, chief accounting officer, treasurer or controller of the
Borrower as fairly presenting the financial condition, results of operations,
partners’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.
     6.02 Certificates; Other Information. Deliver to the Administrative Agent
for further distribution to each Lender:

67



--------------------------------------------------------------------------------



 



     (a) no later than three (3) days after the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of General Partner and stating that
such officer has caused this Agreement to be reviewed and has no knowledge of
any Default by the Borrower in the performance or observance of any of the
provisions of this Agreement, during, or at the end of, as applicable, such
fiscal year or fiscal quarter, or, if such officer has such knowledge,
specifying each Default and the nature thereof, showing compliance by the
Borrower as of the date of such statement with the financial covenants set forth
in Article VII, and calculations for such financial covenants shall be included,
and the other applicable covenants set forth in Exhibit D;
     (b) promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any Subsidiary, or any audit of any of
them;
     (c) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
partners of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
     (d) promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;
     (e) promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;
     (f) within five Business Days after (i) a Responsible Officer’s receipt of
any written notice of any violation by any Loan Party of any Environmental Law,
(ii) a Responsible Officer’s obtaining knowledge that any Governmental Authority
has asserted that any Loan Party is not in compliance with any Environmental Law
or that any Governmental Authority is investigating any Loan Party’s compliance
therewith, (iii) a Responsible Officer’s receipt of any written notice from any
Governmental Authority or other Person or otherwise obtaining knowledge that any
Loan Party is or may be liable to any Person as a result of the Release or
threatened Release of any Contaminant or that any Loan Party is subject to
investigation by any Governmental Authority evaluating whether any remedial
action is needed to respond to the Release or threatened Release of any
Contaminant, or (iv) a Responsible Officer’s receipt of any written notice of
the imposition of any Environmental Lien against any property of any Loan Party
which in any event under clause (i), (ii), (iii) or (iv) preceding could
reasonably be expected to result in, or has resulted in, liability, either
individually or in the aggregate, in excess

68



--------------------------------------------------------------------------------



 



of $10,000,000 or otherwise could reasonably be expected to have, or has
resulted in, a Material Adverse Effect, copies of such notice or a written
notice setting forth the matters in (ii) above;
     (g) not less than 3 Business Days prior to any change in any Loan Party’s
(i) name as it appears in the jurisdiction of its formation, incorporation, or
organization, (ii) type of entity, or (iii) organizational identification
number, written notice thereof;
     (h) upon the Administrative Agent’s request, or, in the event that such
filing reflects a significant material adverse change with respect to the
matters covered thereby, within three Business Days after the filing thereof
with the PBGC, the DOL, or the IRS, as applicable, copies of the following:
(i) each annual report (form 5500 series), including Schedule B thereto, filed
with the PBGC, the DOL, or the IRS with respect to each Plan; (ii) a copy of
each funding waiver request filed with the PBGC, the DOL, or the IRS with
respect to any Plan and all communications received by any Loan Party or any
ERISA Affiliate from the PBGC, the DOL, or the IRS with respect to such request;
and (iii) a copy of each other filing or notice filed with the PBGC, the DOL, or
the IRS, with respect to each Plan by any Loan Party or any ERISA Affiliate;
     (i) as soon as available, but in any event within 90 days after the end of
each fiscal year, a business and financial plan for the Borrower (in form
reasonably satisfactory to Administrative Agent and based on assumptions
believed to be reasonable in light of the circumstances at the time when made),
prepared or caused to be prepared by a Responsible Officer of General Partner,
setting forth for the then calendar year, financial projections, budgets and
hedging schedules for the Borrower and its Consolidated Subsidiaries;
     (j) not less than one Business Day prior to, and as a condition to, (i) the
making of a Material Acquisition or Disposition, (ii) the commencement of any
Material Project, (iii) the designation of any Subsidiary as a Restricted
Subsidiary (other than an Immaterial Subsidiary) or an Unrestricted Subsidiary
(including at the time of formation or acquisition of such Subsidiary), or
(iv) to the extent exceeding (in the aggregate with any related transactions)
$25,000,000, the making of any Investment permitted under Section 7.02 (d), (i)
or (j), or the incurrence of any Indebtedness permitted under Section 7.03(f) or
(o), a certificate from a Responsible Officer of General Partner demonstrating
compliance or pro forma compliance, as the case may be, with the provisions of
Section 7.14 and/or Section 7.15 and containing calculations in such detail as
may be reasonably required by the Administrative Agent;
     (k) at the time of the delivery of each Compliance Certificate under
Section 6.02(a), a report containing a description of all changes in the
information included in Part (b) of Schedule 5.13 as may be necessary for Part
(b) of Schedule 5.13 to be accurate and complete as of the date of such report;
and
     (l) promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

69



--------------------------------------------------------------------------------



 



     Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(a) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (I) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(II) the Borrower shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
     The Borrower hereby acknowledges that (a) the Administrative Agent, the
Syndication Agent and/or the Arrangers will make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “the Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that so long as the Borrower is the issuer of any outstanding debt
or equity securities that are registered or issued pursuant to a private
offering or is actively contemplating issuing any such securities (w) all the
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking the Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Syndication Agent, the Arrangers, the
L/C Issuer and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws; (y) all the Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent, the
Syndication Agent and the Arrangers shall be entitled to treat any the Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”
     6.03 Notices. Promptly notify the Administrative Agent:
     (a) of the occurrence of any Default;
     (b) to the extent not otherwise disclosed pursuant to Section 6.02(c), of
any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect,

70



--------------------------------------------------------------------------------



 



including (i) breach or non-performance of, or any default under, a Contractual
Obligation of the Borrower or any Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension, or any material development therein,
between the Borrower or any Subsidiary and any Governmental Authority; or
(iii) the commencement of, or any material development in, any litigation or
proceeding by any Person not a Governmental Authority affecting the Borrower or
any Subsidiary;
     (c) of the occurrence of any ERISA Event;
     (d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary; and
     (e) of the occurrence of any Disposition of property or assets, any sale of
Equity Interests, any incurrence or issuance of any Indebtedness or receipt of
any Extraordinary Receipt, in each case with respect to which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.05.
     Each notice pursuant to this Section 6.03 shall be accompanied by a
statement of a Responsible Officer of General Partner setting forth details of
the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached, if any.
     6.04 Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities (including all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets and all lawful claims which, if unpaid, would by law become a Lien upon
its property) except in each case, to the extent the failure to pay or discharge
the same could not reasonably be expected to have a Material Adverse Effect.
     6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.05 or 7.06; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
     6.06 Maintenance of Properties. Except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, (a) maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof; and (c) use the standard of care typical in the industry
in the operation and maintenance of its facilities.
     6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of any Loan Party, insurance with
respect to its properties and

71



--------------------------------------------------------------------------------



 



business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons and providing (a) for payment of losses to the Collateral Agent as its
interests may appear, (b) that such policies may not be canceled or reduced or
affected in any material manner for any reason without 30 days prior notice to
the Collateral Agent (or 10 days prior notice in the case of a failure to pay
premiums), and (c) to provide for any other matters specified in any applicable
Security Document or which the Administrative Agent may reasonably require. Each
Loan Party will maintain any additional insurance coverage as described in the
respective Security Documents. The Borrower shall maintain, or cause to be
maintained, with an insurer reasonably acceptable to the Administrative Agent,
flood insurance sufficient for Lenders to comply with Regulation H of the Board
of Governors of the Federal Reserve System. Each Loan Party shall at all times
maintain insurance against business interruption and its liability for injury to
persons or property in accordance with Schedule 6.07, which insurance shall be
by financially sound and reputable insurers.
     6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
     6.09 Books and Records. Maintain proper books of record and account, in
which entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower and such Subsidiary, as the case may be.
     6.10 Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, and
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that, excluding any such visits and inspections during the continuation
of an Event of Default, only the Administrative Agent on behalf of the Lenders
may exercise rights of the Administrative Agent and the Lenders under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than one (1) time during any calendar year absent the existence of an
Event of Default and only one (1) such time shall be at the Borrower’s expense;
provided, further that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.
     6.11 Use of Proceeds. On the Closing Date, use the proceeds of this
Agreement to (i) fund a portion of the Acquisition and related expenses,
(ii) repay Intercompany Indebtedness, and (iii) pay fees and expenses incurred
pursuant to this Agreement and the Initial Public Offering. Thereafter, the
proceeds of this Agreement shall be used for working capital including

72



--------------------------------------------------------------------------------



 



the issuance of Letters of Credit, capital expenditures, and for general
corporate purposes not in contravention of any Law or of any Loan Document.
     6.12 Additional Subsidiaries, Guarantors and Pledgors. Notify the
Administrative Agent and the Collateral Agent not later than three (3) Business
days after any Person becomes a Subsidiary, which notice shall provide the
information included in Schedule 5.13 as may be necessary for Schedule 5.13 to
be accurate and complete as of the date of such notice and shall specify whether
such Person is a Domestic Restricted Subsidiary (and if it is or is to be
treated as an Immaterial Subsidiary information demonstrating to the reasonable
satisfaction of the Administrative Agent that such treatment is permitted), a
Partially Owned Operating Company, a Foreign Subsidiary or an Unrestricted
Subsidiary (and shall include compliance with the requirements of Section 6.18
for designation as an Unrestricted Subsidiary) and (a) in the case of any Person
that becomes a Domestic Restricted Subsidiary (other than an Immaterial
Subsidiary) of the Borrower, and promptly thereafter (and in any event within
30 days (or such longer period as the Administrative Agent may agree in its
discretion)), cause such Person, to (i) become a Guarantor by executing and
delivering to the Administrative Agent a counterpart of the Guaranty or such
other document as the Administrative Agent shall deem appropriate for such
purpose, and (ii) deliver to the Administrative Agent documents of the types
referred to in clauses (v) and (vi) of Section 4.01(a) and, if requested by the
Administrative Agent, favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (i)), all in form,
content and scope reasonably satisfactory to the Administrative Agent and (b) at
the time that any Person becomes a Restricted Subsidiary of the Borrower or a
Partially Owned Operating Company, and promptly thereafter (and in any event
within 30 days (or such longer period as the Administrative Agent may agree in
its discretion)), (w) cause all of the Equity Interests, or Eligible Equity
Interests in the case of a First-Tier Foreign Subsidiary, of such Person owned
by a Loan Party to be pledged to the Collateral Agent to secure the Obligations,
the Cash Management Obligations and the Secured Swap Obligations by executing
and delivering the Pledge and Security Agreement or a joinder thereto,
(x) pursuant to the Pledge and Security Agreement, deliver or cause to be
delivered to the Collateral Agent all certificates, stock powers and other
documents required by the Pledge and Security Agreement with respect to all such
Equity Interests or Eligible Equity Interests, as applicable, in any such
Person, (y) take or cause to be taken such other actions, all as may be
necessary to provide the Collateral Agent with a first priority perfected pledge
on and security interest in such Equity Interests or Eligible Equity Interests,
as applicable, in such Subsidiary, and (z) deliver to the Collateral Agent
documents of the types referred to in clauses (v) and (vi) of Section 4.01(a)
and, if requested by the Collateral Agent, favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (w)), all
in form, content and scope reasonably satisfactory to the Administrative Agent.
     6.13 Agreement to Deliver Security Documents. Deliver and to cause each
Guarantor and any other Person required by the Administrative Agent or the
Collateral Agent to deliver, to further secure the Obligations, the Secured Swap
Obligations, and the Cash Management Obligations, whenever requested by the
Administrative Agent or Collateral Agent in their sole and absolute discretion,
deeds of trust, mortgages, chattel mortgages, security agreements, flood hazard
certification, evidence of title, financing statements and other Security
Documents in form and substance satisfactory to the Administrative Agent and
Collateral Agent

73



--------------------------------------------------------------------------------



 



for the purpose of granting, confirming, and perfecting first and prior liens or
security interests, subject only to Liens permitted under the Loan Documents, on
any real or personal property now owned or hereafter acquired by such Persons,
excluding real property that, taken together with all property reasonably
related thereto or used in connection therewith that does not then constitute
Collateral, has a fair market value of less than $10,000,000. Notwithstanding
the foregoing, (a) Equity Interests of a Person that is not a Subsidiary or a
Partially Owned Operating Company shall not be required to be Collateral to the
extent prohibited by a provision that is permitted by clause (II) of the proviso
in Section 7.10 and (b) Equity Interests of an Unrestricted Subsidiary shall not
be required to be Collateral.
     6.14 Perfection and Protection of Security Interests and Liens. Deliver and
to cause each Guarantor and any other Person required by the Administrative
Agent or Collateral Agent to deliver Security Documents pursuant to
Section 6.13, to deliver from time to time to the Collateral Agent any financing
statements, continuation statements, extension agreements and other documents,
properly completed and executed (and acknowledged when required) by such Persons
in form and substance reasonably satisfactory to the Collateral Agent, which the
Collateral Agent requests for the purpose of perfecting, confirming, or
protecting any Liens or other rights in any property securing any Obligations,
Secured Swap Obligations and Cash Management Obligations. The Borrower further
agrees to promptly, upon request by the Administrative Agent or Collateral
Agent, or any Lender through the Administrative Agent, correct any material
defect or error that may be discovered in any Security Document or in the
execution, acknowledgment, filing or recordation thereof.
     6.15 Performance on the Borrower’s Behalf. If any Loan Party fails to pay
any taxes, insurance premiums, expenses, attorneys’ fees or other amounts it is
required to pay under any Loan Document, the Administrative Agent may pay the
same after notice of such payment by the Administrative Agent is given to the
Borrower. The Borrower shall promptly reimburse the Administrative Agent for any
such payments and each amount paid by the Administrative Agent shall constitute
an Obligation owed hereunder which is due and payable on the date such amount is
paid by the Administrative Agent.
     6.16 Environmental Matters; Environmental Reviews. Except, in each case, to
the extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply in all
material respects with all Environmental Laws now or hereafter applicable to
such Loan Party as well as all contractual obligations and agreements with
respect to environmental remediation or other environmental matters, (b) obtain,
at or prior to the time required by applicable Environmental Laws, all
environmental, health and safety permits, licenses and other authorizations
necessary for its operations and will maintain such authorizations in full force
and effect, (c) conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws, and (d) promptly pay and discharge
when due all Environmental Liabilities and debts, claims, liabilities and
obligations with respect to any clean-up or remediation measures necessary to
comply with Environmental Laws unless, in each case, the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the applicable
Loan Party.

74



--------------------------------------------------------------------------------



 



     6.17 Compliance with Agreements. Observe, perform or comply with any
agreement with any Person or any term or condition of any instrument, if such
agreement or instrument is materially significant to such Loan Party or to Loan
Parties on a Consolidated basis or materially significant to any Guarantor,
unless any such failure to so observe, perform or comply is remedied within the
applicable period of grace (if any) provided in such agreement or instrument or
unless such failure to so observe, perform or comply would not reasonably be
expected to have a Material Adverse Effect.
     6.18 Designation and Conversion of Restricted and Unrestricted
Subsidiaries.
     (a) Unless designated after the Closing Date in writing to the
Administrative Agent pursuant to this Section, any Person that becomes a
Subsidiary of the Borrower or any of its Restricted Subsidiaries shall be
classified as a Restricted Subsidiary.
     (b) The Borrower may designate any Subsidiary (including a newly formed or
newly acquired Subsidiary) as an Unrestricted Subsidiary if (i) the
representations and warranties of the Loan Parties contained in each of the Loan
Documents are true and correct on and as of such date as if made on and as of
the date of such designation (or, if stated to have been made expressly as of an
earlier date, were true and correct as of such date), (ii) after giving effect
to such designation, no Default or Event of Default would exist,
(iii) immediately after giving effect to such designation, the Borrower and its
Restricted Subsidiaries shall be in pro forma compliance with all of the
covenants set forth in Sections 7.14 and 7.15, such compliance to be determined
on the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such Investment had been consummated as of the first day of the fiscal
period covered thereby, (iv) no Subsidiary may be designated as an Unrestricted
Subsidiary if it will be treated as a “restricted subsidiary” for purposes of
any indenture or agreement governing Unsecured Note Indebtedness and (v) in the
case of a Subsidiary which is already classified as a Restricted Subsidiary
(other than an Immaterial Subsidiary), the Borrower has obtained the prior
written consent of the Administrative Agent and the Required Lenders. Except as
provided in this Section, no Restricted Subsidiary may be redesignated as an
Unrestricted Subsidiary.
     (c) The Borrower may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary if after giving effect to such designation, (i) the
representations and warranties of the Loan Parties contained in each of the Loan
Documents are true and correct in all material respects on and as of such date
as if made on and as of the date of such redesignation (or, if stated to have
been made expressly as of an earlier date, were true and correct as of such
date), (ii) after giving effect to such designation, no Default or Event of
Default would exist and (iii) immediately after giving effect to such
designation, the Borrower and its Restricted Subsidiaries shall be in pro forma
compliance with all of the covenants set forth in Sections 7.14 and 7.15, such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such Investment had been consummated as of the
first day of the fiscal period covered thereby.
     (d) The Borrower will not, and will not permit any of the Restricted
Subsidiaries to Guarantee any Indebtedness or other obligations of any
Unrestricted Subsidiary.

75



--------------------------------------------------------------------------------



 



     (e) The Borrower will not permit any Unrestricted Subsidiary to hold any
Equity Interests in, or any Indebtedness of, the Borrower or any Restricted
Subsidiary.
     6.19 Maintenance of Corporate Separateness. Satisfy customary corporate or
limited liability company formalities and other requirements necessary to
preserve the separate existence of each Unrestricted Subsidiary from the
Borrower and each Restricted Subsidiary.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:
     7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the Lien does not extend to
any additional property other than after-acquired property that is affixed or
incorporated into the property covered by such Lien or financed by Indebtedness
permitted under Section 7.03 and proceeds and products thereof, (ii) the amount
secured or benefited thereby is not increased except as contemplated by
Section 7.03(b), (iii) the direct or any contingent obligor with respect thereto
is not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(b);
     (c) Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or if more than sixty (60) days
overdue, are unfiled and no other action has been take to enforce such Lien or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;
     (e) (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA and (ii) pledges and
deposits in the ordinary course of business securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any of its

76



--------------------------------------------------------------------------------



 



Restricted Subsidiaries and (iii) Liens on proceeds of insurance policies
securing Indebtedness permitted under Section 7.03(m)(i);
     (f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
     (g) easements, rights-of-way, servitudes, permits, reservations,
exceptions, covenants and other restrictions as to the use of real property, and
other similar encumbrances incurred in the ordinary course of business which,
with respect to all of the foregoing, do not secure the payment of Indebtedness
of a Loan Party (other than pursuant to the Loan Documents) and which do not in
any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person;
     (h) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;
     (i) Liens securing Capital Leases and purchase money Indebtedness permitted
under Section 7.03(e); provided that (i) such Liens securing purchase money
Indebtedness do not at any time encumber any property other than the property
financed by such Indebtedness and the proceeds and products thereof and (ii) the
Indebtedness secured thereby does not exceed as of the date such Indebtedness is
incurred the cost or fair market value, whichever is lower, of the property
being acquired on the date of acquisition;
     (j) Subject to the consent of Administrative Agent, Liens existing upon
property acquired in an acquisition or of any Person that becomes a Restricted
Subsidiary, existing at the time of such acquisition and not incurred in
contemplation thereof, and not upon any other property, securing only
Indebtedness permitted by Section 7.03(i);
     (k) Liens reserved in leases of business premises entered into in the
ordinary course of business for rent and for compliance with the terms of the
lease limited to equipment and fixtures on the leased premises;
     (l) Liens (i) of a collection bank arising under Section 4.210 of the UCC
on items in the course of collection, (ii) attaching to commodity trading
accounts or other commodities brokerage accounts incurred in the ordinary course
of business (iii) in favor of a banking institution arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry; or (iv) in connection with
Cash Management Obligations and other obligations in respect of netting
services, overdraft protections and similar arrangements, in each case in
connection with deposit accounts in the ordinary course of business and that are
limited to Liens customary in such arrangements;
     (m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(i) and (j),to be
applied against the

77



--------------------------------------------------------------------------------



 



purchase price for such Investment, and (ii) consisting of an agreement to
Dispose of any property in a Disposition permitted under Section 7.05, in each
case, solely to the extent such Investment or Disposition, as the case may be,
would have been permitted on the date of the creation of such Lien;
     (n) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens (in each case limited to the cash, commodity
contracts or other Investments in such account) attaching to commodity trading
accounts or other brokerage accounts incurred in the ordinary course of business
and not for speculative purposes;
     (o) Liens that constitute Guarantees of Indebtedness to the extent such
Guarantees are permitted by Section 7.03;
     (p) Liens on Property not constituting Collateral for the Obligations, the
Cash Management Obligations or the Secured Swap Obligations and not otherwise
permitted by the foregoing clauses of this Section 7.01; provided that the
aggregate principal or face amount of all Indebtedness secured by Liens under
this Section 7.01(o) shall not exceed $50,000,000 at any time.
provided, nothing in this Section 7.01 shall in and of itself constitute or be
deemed to constitute an agreement or acknowledgment by the Administrative Agent
or any Lender that any Indebtedness subject to or secured by any Lien, right or
other interest permitted under subsections (a) through (o) above ranks in
priority to any Obligation.
     7.02 Investments. Make any Investments, except:
     (a) Investments held by the Borrower or such Subsidiary in the form of cash
equivalents;
     (b) Investments of the Borrower in any Restricted Subsidiary and
Investments of any Restricted Subsidiary in the Borrower or in another
Restricted Subsidiary;
     (c) Investments representing non-cash consideration of Dispositions
permitted under Section 7.05;
     (d) The acquisition of or other Investments (other than Investments
consisting of Guarantees) in any Unrestricted Subsidiary so long as
(i) immediately before and immediately after giving pro forma effect to any such
acquisition or Investment, no Default shall have occurred and be continuing and
(ii) immediately after giving effect to such acquisition or Investment, the
Borrower and its Restricted Subsidiaries shall be in pro forma compliance with
all of the covenants set forth in Sections 7.14 and 7.15, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such Investment had been consummated as of the first day of the fiscal
period covered thereby;
     (e) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from

78



--------------------------------------------------------------------------------



 



financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss;
     (f) Guarantees permitted by Section 7.03;
     (g) Investments in Swap Contracts permitted by Section 7.03(d);
     (h) Loans or advances to any officer, director or employee of any Loan
Party for travel and related expenses consistent with the policies and
procedures of such Loan Party and not to exceed $2,500,000 at any one time
outstanding;
     (i) the purchase or other acquisition of property and assets or businesses
of any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a wholly owned Restricted Subsidiary of the
Borrower (including as a result of a merger or consolidation); provided that,
with respect to each purchase or other acquisition made pursuant to this
Section 7.02(i) (each, a “Permitted Acquisition”):
     (A) to the extent required by Section 6.12, each applicable Loan Party and
any such newly created or acquired Restricted Subsidiary (and, to the extent
required by this Agreement, the Restricted Subsidiaries of such created or
acquired Restricted Subsidiary) shall be a Guarantor and shall have complied
with the requirements of Sections 6.12 and 6.13, within the times specified
therein;
     (B) the acquired property, assets, business or Person is in the Present
Line of Business; and
     (C) (1) immediately before and immediately after giving pro forma effect to
any such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, the Borrower and its Restricted Subsidiaries shall be in pro forma
compliance with all of the covenants set forth in Sections 7.14 and 7.15, such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such purchase or other acquisition had been
consummated as of the first day of the fiscal period covered thereby; and
     (j) Investments (other than Investments consisting of Guarantees) in
Persons (other than a Person that is or becomes a Subsidiary of the Borrower) in
the Present Line of Business to the extent not otherwise permitted by the
foregoing clauses of this Section, so long as, immediately after giving effect
to any such Investment, no Default has occurred and is continuing and the
Borrower and its Restricted Subsidiaries shall be in pro forma compliance with
all of the covenants set forth in Sections 7.14 and 7.15, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such Investment had been consummated as of the first day of the fiscal
period covered thereby.
     7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

79



--------------------------------------------------------------------------------



 



     (a) Indebtedness under the Loan Documents;
     (b) [intentionally omitted];
     (c) Guarantees of the Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any Restricted Subsidiary;
     (d) obligations (contingent or otherwise) of the Borrower or any Restricted
Subsidiary existing or arising under any Swap Contract with a Hedging Party
designed to hedge against interest rates, foreign exchange rates or commodities
pricing risks incurred in the ordinary course of business and not for
speculative purposes;
     (e) Indebtedness in respect of Capital Lease Obligations, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the requirements set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed an amount equal to five percent (5%) of Consolidated Net Tangible Assets;
     (f) unsecured Indebtedness in respect of a private placement or a public
sale of unsecured senior or subordinated notes by the Borrower and unsecured
guarantees of such notes by one or more of the Guarantors, provided, that (i) no
principal of such Indebtedness is scheduled to mature earlier than the Maturity
Date and (ii) after giving effect to such Indebtedness and the application of
any of the proceeds thereof on the issuance date no Default or Event of Default
shall exist and, on a pro forma basis, the Borrower shall comply with the
covenants contained in Sections 7.14 and 7.15;
     (g) Indebtedness of any Restricted Subsidiary owing to the Borrower or
another Restricted Subsidiary subordinated to the Obligations, the Cash
Management Obligations and the Secured Swap Obligations on terms satisfactory to
the Administrative Agent;
     (h) Indebtedness owed to Targa or any of its Subsidiaries that is
subordinated to the Obligations, the Cash Management Obligations and the Secured
Swap Obligations on terms reasonably satisfactory to the Administrative Agent;
     (i) Subject to the consent of Administrative Agent, Indebtedness acquired
in an acquisition, existing at the time of such acquisition and not incurred in
contemplation thereof; provided that such Indebtedness shall not be secured
except to the extent such Indebtedness is secured by Liens permitted by
Section 7.01(j); provided further, that no Person, other than the obligor or
obligors thereon at the time of such acquisition shall become liable for such
Indebtedness;
     (j) Cash Management Obligations and other Indebtedness in respect of
netting services, overdraft protections and similar arrangements, in each case
in connection with deposit accounts in the ordinary course of business and
discharged within two Business Days of its incurrence;
     (k) Indebtedness representing deferred compensation to employees of the
Borrower and its Restricted Subsidiaries incurred in the ordinary course of
business;

80



--------------------------------------------------------------------------------



 



     (l) Customary indemnification obligations or customary obligations in
respect of purchase price or other similar adjustments, in each case incurred by
the Borrower or any Restricted Subsidiary in connection with the Disposition of
any assets permitted hereby, or any Investment permitted hereby or any Permitted
Acquisition, but excluding Guarantees of Indebtedness; provided that (i) such
obligations are not required to be reflected on the balance sheet of the
Borrower or any Restricted Subsidiary (contingent obligations referred to in a
footnote to financial statements and not otherwise reflected on the balance
sheet will not be deemed to be reflected on such balance sheet for purposes of
this clause (l)(i)) and (ii) the maximum liability in respect of all such
obligations incurred in connection with any Disposition shall at no time exceed
the gross proceeds, including noncash proceeds (the fair market value of such
noncash proceeds being measured at the time received and without giving effect
to any subsequent changes in value), actually received by the Borrower and its
Restricted Subsidiaries in connection with such Disposition;
     (m) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) customary take-or-pay obligations contained in supply agreements, in each
case, in the ordinary course of business;
     (n) Obligations in respect of performance, bid, appeal and surety bonds and
similar obligations provided by the Borrower or any of its Restricted
Subsidiaries, in each case in the ordinary course of business;
     (o) Indebtedness for borrowed money of the Borrower and Guaranties thereof
by one or more of the Guarantors; provided that (i) such Indebtedness and
guaranties are unsecured and are subordinated to the Obligations, the Cash
Management Obligations and the Secured Swap Obligations on terms reasonably
satisfactory to the Administrative Agent, (ii) no principal of such Indebtedness
is scheduled to mature earlier than the Maturity Date, (iii) after giving effect
to such Indebtedness and the application of any of the proceeds thereof on the
issuance date no Default or Event of Default shall exist and, on a pro forma
basis, the Borrower shall comply with the covenants contained in Sections 7.14
and 7.15, and such principal amount of such subordinated Indebtedness cannot be
prepaid except in accordance with Section 7.04.
     (p) Indebtedness not otherwise permitted by the foregoing clauses of this
Section 7.03; provided that the aggregate principal or face amount of all
Indebtedness shall not exceed 10% of Consolidated Net Tangible Assets.
     7.04 Subordinated Indebtedness(a) . Pay the principal of any Indebtedness
that is subordinated to the Obligations, other than with the proceeds of
unsecured Indebtedness permitted under Section 7.03 that is subordinated on
terms at least as favorable to the Administrative Agent and the Lenders as the
Indebtedness being so repaid.
     7.05 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

81



--------------------------------------------------------------------------------



 



     (a) any Restricted Subsidiary may merge with (i) the Borrower, provided
that the Borrower shall be the continuing or surviving Person, or (ii) any one
or more other Restricted Subsidiaries, provided that when any Wholly Owned
Subsidiary is merging with another Restricted Subsidiary, the Wholly Owned
Subsidiary shall be the continuing or surviving Person; and
     (b) any Restricted Subsidiary may liquidate or dissolve or change its legal
form if the Borrower determines in good faith that such action is in the best
interests of the Borrower and its Restricted Subsidiaries and is not materially
disadvantageous to the Lenders;
     (c) any Restricted Subsidiary may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Borrower or to
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Wholly Owned Subsidiary, then the transferee must either be the
Borrower or a Wholly Owned Subsidiary; provided, further that if the transferor
in any such a transaction is a Guarantor, then the transferee must either be the
Borrower or Guarantor.
     (d) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge with any other Person in order to effect an Investment
permitted pursuant to Section 7.02; provided that the continuing or surviving
Person shall be a Subsidiary, which together with each of its Subsidiaries,
shall have complied with the requirements of Section 6.12.
     (e) so long as no Default has occurred and is continuing or would result
therefrom, each of the Borrower and any of its Restricted Subsidiaries may merge
into or consolidate with any other Person or permit any other Person to merge
into or consolidate with it; provided, however, that in each case, immediately
after giving effect thereto (i) in the case of any such merger to which the
Borrower is a party, the Borrower is the surviving entity and (ii) in the case
of any such merger to which any Loan Party (other than the Borrower) is a party,
such Loan Party is the surviving entity.
     (f) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose and effect
of which is to consummate a Disposition permitted pursuant to Section 7.06.
     7.06 Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
     (a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, and Dispositions in the ordinary course of business of
property no longer used or useful in the conduct of the business of the Borrower
and its Restricted Subsidiaries;
     (b) Dispositions of inventory or cash equivalents or immaterial assets in
the ordinary course of business;
     (c) Dispositions of fixtures or equipment to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement fixtures or equipment or

82



--------------------------------------------------------------------------------



 



(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement fixtures or equipment;
     (d) Restricted Payments permitted by Section 7.07 and Liens permitted by
Section 7.01;
     (e) Dispositions of property acquired by the Borrower or any Subsidiary
after the Closing Date pursuant to sale-leaseback transactions; provided that
the applicable sale-leaseback transaction (i) occurs within ninety (90) days
after the acquisition or construction (as applicable) of such property and
(ii) is made for cash consideration not less than the cost of acquisition or
construction of such property;
     (f) Dispositions of accounts receivables in connection with the collection
or compromise thereof in the ordinary course of business;
     (g) Leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), easements, rights of way or similar
rights or encumbrances in each case in the ordinary course of business and which
do not materially interfere with the business of the Borrower and its Restricted
Subsidiaries;
     (h) transfers of property that has suffered a casualty (constituting a
total loss or constructive total loss of such property) upon receipt of the
Extraordinary Receipts of such casualty;
     (i) Dispositions of Investments in joint ventures to the extent required
by, or made pursuant to customary buy/sell arrangements between, the joint
venture parties set forth in joint venture arrangements and similar binding
arrangements;
     (j) Dispositions of property, subject to the Security Documents, by the
Borrower or any Subsidiary to the Borrower or to a Wholly Owned Subsidiary of
the Borrower; provided that if the transferor of such property is the Borrower
or a Guarantor, the transferee thereof must either be the Borrower or a
Guarantor;
     (k) Dispositions permitted under Section 7.05;
     (l) Dispositions by the Borrower and its Restricted Subsidiaries not
otherwise permitted under clauses (a) through (k) or (m) of this Section 7.06;
provided that (i) at the time of such Disposition, no Default shall exist or
would result from such Disposition, (ii) the aggregate book value of all
property Disposed of in reliance on this clause (l) since the Closing Date shall
not exceed ten percent (10%) of Consolidated Net Tangible Assets on the first
day of the fiscal year most recently ended at the time of such determination and
(iii) no Disposition of less than all of the Equity Interests of any Subsidiary
shall be permitted under this clause (l); and
     (m) Dispositions by the Borrower and its Restricted Subsidiaries not
otherwise permitted under clauses (a) through (l) of this Section 7.06; provided
that (i) at the time of such Disposition, no Default shall exist or would result
from such Disposition, (ii) the Disposition is for 75% cash or cash equivalents,
(iii) the Borrower shall make the prepayment or reinvestment

83



--------------------------------------------------------------------------------



 



of proceeds of such Disposition as required by Section 2.05(d), and (iv) no
Disposition of less than all of the Equity Interests of any Subsidiary shall be
permitted under this clause (m).
     provided, however, that any Disposition pursuant to clauses (a), (b), (c),
(e), (f), (i), (j), (k), (l) or (m) shall be for fair market value.
No Loan Party will discount, sell, pledge or assign any notes payable to it,
accounts receivable or future income except for Dispositions permitted by clause
(f). So long as no Event of Default then exists, the Administrative Agent will,
at the Borrower’s request and expense, execute a release, satisfactory to the
Borrower and the Administrative Agent, of any Collateral so sold, transferred,
leased, exchanged, alienated or disposed of pursuant to this Section.
     7.07 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
     (a) each Subsidiary may make Restricted Payments to the Borrower, the
Guarantors and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;
     (b) the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;
     (c) the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new             shares of its common stock or
other common Equity Interests;
     (d) the Borrower may make cash distributions in an amount not to exceed
“Available Cash” (as such term is defined in the Borrower’s Partnership
Agreement) to the holders of its Equity Interest.
     7.08 Change in Nature of Business. Engage in any material line of business
other than the Present Line of Business.
     7.09 Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to transactions (a) between or among the Borrower and any of its Wholly Owned
Subsidiaries or between and among any Wholly Owned Subsidiaries, (b) the
transaction contemplated hereby and the payment of fees and expenses related
thereto, (c) Restricted Payments permitted under Section 7.07, and (d)
transactions pursuant to agreements, instruments or arrangements in existence on
the Closing Date and set forth on Schedule 7.09 or any

84



--------------------------------------------------------------------------------



 



amendment thereto to the extent such an amendment is not adverse to the Lenders
in any material respect.
     7.10 Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability
(i) of any Subsidiary to (A) make Restricted Payments to the Borrower or any
Guarantor, (B) redeem Equity Interests held in it by the Borrower or any
Guarantor, (C) otherwise transfer property to the Borrower or any Guarantor,
(D) to repay loans and other indebtedness owing by it to the Borrower or any
Guarantor, (ii) of any Restricted Subsidiary to Guarantee the Indebtedness of
the Borrower or (iii) of the Borrower or any Restricted Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person, provided,
however, that the foregoing clauses shall not prohibit (I) any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.03 solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness, (II) provisions in
Organizational Documents and other similar agreements applicable to joint
ventures or to other Persons that are not Restricted Subsidiaries or Partially
Owned Operating Companies (to the extent Investment in such joint venture or
other Person is permitted under Section 7.02) that limit Liens on or transfers
of the Equity Interests in such joint venture or other Person entered into in
the ordinary course of business, (III) are customary restrictions in leases,
subleases, licenses, or asset sale agreements otherwise permitted hereby (or in
easements, rights of way or similar rights or encumbrances, in each case granted
to the Borrower or a Restricted Subsidiary by a third party in respect of real
property owned by such third party) so long as such restrictions relate only to
the assets (or the Borrower’s or such Restricted Subsidiary’s rights under such
easement, right of way or similar right or encumbrance, as applicable) subject
thereto or (b) requires the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person.
     7.11 Prohibited Contracts.
     (a) Enter into any “take-or-pay” contract or other contract or arrangement
for the purchase of goods or services which obligates it to pay for such goods
or service regardless of whether they are delivered or furnished to it, other
than contracts for pipeline capacity or for services in either case reasonably
anticipated to be utilized in the ordinary course of business or as otherwise
permitted by Section 7.03(m)(ii); or
     (b) Incur any obligation to contribute to any Multiemployer Plan.
     7.12 Limitation on Credit Extensions. Except for Investments permitted
under Section 7.02, extend credit, make advances or make loans other than normal
and prudent extensions of credit to customers buying goods and services in the
ordinary course of business or to another Loan Party in the ordinary course of
business, which extensions shall not be for longer periods than those extended
by similar businesses operated in a normal and prudent manner.
     7.13 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

85



--------------------------------------------------------------------------------



 



     7.14 Interest Coverage Ratio. On the Closing Date and at the end of each
fiscal quarter, beginning March 31, 2007, permit the ratio of (a) Consolidated
Adjusted EBITDA to (b) Interest Expense for the four consecutive fiscal quarter
period then ended to be less than 2.25 to 1.0.
     7.15 Leverage Ratios.
     (a) If no Unsecured Note Indebtedness is outstanding on the applicable date
of determination, permit the Consolidated Leverage Ratio to be greater than:
(i) 5.75 to 1.0 on the Closing Date nor on the last day of the fiscal quarters
ending March 31, 2007 and June 30, 2007; and (ii) 5.00 to 1.0 on the last day of
any fiscal quarter ending on or after September 30, 2007.
     (b) If any Unsecured Note Indebtedness is incurred or outstanding on the
applicable date of determination, permit the Consolidated Leverage Ratio to be
greater than: (i) during the period prior to September 30, 2007, 6.25 to 1.0 on
the date any Unsecured Note Indebtedness is incurred nor on the last day of any
fiscal quarter ending during such period; and (ii) during the period on or after
September 30, 2007, 5.50 to 1.0 on the date any Unsecured Note Indebtedness is
incurred nor on the last day of any fiscal quarter ending during such period.
     (c) If any Unsecured Note Indebtedness is incurred or outstanding on the
applicable date of determination, permit the Consolidated Senior Leverage Ratio
to be greater than: (i) during the period prior to September 30, 2007, 5.25 to
1.0 on the date any Unsecured Note Indebtedness is incurred nor on the last day
of any fiscal quarter ending during such period; nor (ii) during the period on
or after September 30, 2007, 4.50 to 1.0 on the date any Unsecured Note
Indebtedness is incurred nor on the last day of any fiscal quarter ending during
such period.
     (d) During an Acquisition Period, the maximum permitted Consolidated
Leverage Ratio and the maximum permitted Consolidated Senior Leverage Ratio
shall each be increased by 0.50 to 1.00 from the otherwise applicable ratio set
forth above (for example, the Consolidated Leverage Ratio requirement that would
otherwise be 5.50 to 1.00 will become 6.00 to 1.00). As used in this
Section 7.15(d), “Acquisition Period” means a period elected by the Borrower,
such election to be exercised by the Borrower by delivering notice thereof to
the Administrative Agent, beginning with the funding date of the purchase price
for any Specified Acquisition and ending on the earlier of (a) the first
anniversary date of such funding date or (b) the Borrower’s election (provided,
that the Borrower is in compliance with all applicable provisions of this
Section 7.15 after giving effect to such election), to terminate such
Acquisition Period, such election to be exercised by the Borrower delivering
notice thereof to the Administrative Agent; provided that once any Acquisition
Period is in effect, the next succeeding Acquisition Period may not commence
until (i) the termination of such Acquisition Period in effect and (ii) after
giving effect to the termination of such Acquisition Period in effect the
Borrower shall be in compliance with all applicable provisions of this
Section 7.15 and no Default shall have occurred and be continuing.
     (e) Notwithstanding anything to the contrary, and for the avoidance of
doubt, any failure by the Borrower to be in compliance with any requirement of
this Section 7.15 shall not

86



--------------------------------------------------------------------------------



 



be remedied by a change in the Consolidated Leverage Ratio upon the incurrence
of any Unsecured Note Indebtedness or the election of an Acquisition Period.
     7.16 Negative Pledge. Allow any Person, other than the Administrative
Agent, L/C Issuer or any Lender or any other Secured Party, to create or
otherwise cause or suffer to exist or become effective, or permit any of the
Subsidiaries to create or otherwise cause or suffer to exist or become
effective, directly or indirectly, any Lien (other than Liens permitted by
Section 7.01) upon the assets of the Borrower or any of its Subsidiaries without
the prior express written consent of the Administrative Agent.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within five days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
     (b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.11
or 6.12 or Article VII; provided, however that if the Borrower fails to deliver
any financial statements, certificates or other information required by
Section 6.01, 6.02, 6.03 or 6.12 and subsequently delivers such financial
statements, certificates or other information as required by such Sections, then
such Event of Default shall be deemed to have been cured and/or waived; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice thereof by the Administrative Agent; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
     (e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including the undrawn face amount of any
outstanding Letter of Credit, surety bonds and other similar contingent
obligations outstanding under any agreement relating to such Indebtedness or
Guarantee and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount, or (B) fails
to observe or perform any

87



--------------------------------------------------------------------------------



 



other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; provided
that this clause (e)(B) shall not apply to secured Indebtedness that becomes due
as a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness, if such sale or transfer is permitted hereunder; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or
     (f) Insolvency Proceedings, Etc. The Borrower or any of its Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) The Borrower or any of its
Restricted Subsidiaries becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 60 days after its issue or levy; or
     (h) Judgments. There is entered against the Borrower or any of its
Restricted Subsidiaries (i) a final judgment or order for the payment of money
in an aggregate amount exceeding the Threshold Amount (to the extent not covered
by independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, the same shall remain undischarged
and either (A) enforcement proceedings are commenced by any creditor upon such
judgment or order which have not been stayed by reason of a pending appeal or
otherwise, or (B) there is a period of thirty (30) consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

88



--------------------------------------------------------------------------------



 



     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
     (j) Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
material provision of any Loan Document; or any Loan Party denies that it has
any or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any provision of any Loan Document; or
     (k) Change of Control. There occurs any Change of Control; or
     (l) Security Documents. Any Security Document shall for any reason (other
than pursuant to the terms hereof and thereof) cease to create a valid and
perfected first priority Lien in any asset having a value in excess of the
Threshold Amount, except to the extent that any such loss of perfection or
priority results from the failure of the Administrative Agent or the Collateral
Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Security Documents or to file Uniform
Commercial Code continuation statements and except as to Collateral consisting
of real property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
     (c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

89



--------------------------------------------------------------------------------



 



provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations, the Cash Management Obligations and the
Secured Swap Obligations shall be applied by the Administrative Agent and the
Collateral Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of external counsel to the Administrative Agent and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such and payable to the Collateral Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of external counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
other Obligations, ratably among the Lenders and the L/C Issuer in proportion to
the respective amounts described in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the Secured Swap Obligations and the
Cash Management Obligations, ratably among the Lenders, the Hedging Parties and
the L/C Issuer in proportion to the respective amounts described in this clause
Fourth held by them;
     Fifth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and
     Last, the balance, if any, after all of the Obligations, the Cash
Management Obligations and the Secured Swap Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all

90



--------------------------------------------------------------------------------



 



Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied to the other Obligations, Cash Management Obligations and
Secured Swap Obligations, if any, in the order set forth above.
ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority.
     (a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Agents, the Lenders and the L/C Issuer, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.
     (b) Each of the Lenders (in its capacities as a Lender, Swing Line Lender
(if applicable), L/C Issuer (if applicable) and a potential Hedging Party)
hereby irrevocably appoints and authorizes the Collateral Agent to act as the
agent of (and to hold any security interest created by the Security Documents
for and on behalf of or on trust for) such Lender for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, the Secured Swap Obligations or the
Cash Management Obligations together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Collateral Agent (and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent or the Collateral Agent pursuant to Section 9.05 for purposes of holding
or enforcing any Lien on the Collateral (or any portion thereof) granted under
the Collateral Documents, or for exercising any rights and remedies thereunder
at the direction of the Administrative Agent), shall be entitled to the benefits
of all provisions of this Article IX (including, Section 9.11, as though such
co-agents, sub-agents and attorneys-in-fact were the Collateral Agent) as if set
forth in full herein with respect thereto. Without limiting the generality of
the foregoing, the Lenders hereby expressly authorize the Collateral Agent to
execute any and all documents (including releases) with respect to the
Collateral and the rights of the Secured Parties with respect thereto (including
the Intercreditor Agreement), as contemplated by and in accordance with the
provisions of this Agreement and the Security Documents and acknowledge and
agree that any such action by any Agent shall bind the Lenders.
     9.02 Rights as a Lender. Any Person serving an Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not such Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include such Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Loan Party or any
Subsidiary or other Affiliate

91



--------------------------------------------------------------------------------



 



thereof as if such Person were not an Agent hereunder and without any duty to
account therefor to the Lenders.
     9.03 Exculpatory Provisions. No Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, Agents:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any capacity.
     No Agent shall be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed to have knowledge of any Default
unless and until notice describing such Default is given to such Agent by the
Borrower, a Lender or the L/C Issuer.
     No Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
     9.04 Reliance by Agent. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not

92



--------------------------------------------------------------------------------



 



incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, such Agent may presume that such condition is satisfactory to
such Lender or the L/C Issuer unless such Agent shall have received notice to
the contrary from such Lender or the L/C Issuer prior to the making of such Loan
or the issuance of such Letter of Credit. Each Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
     9.05 Delegation of Duties. Each of the Administrative Agent and the
Collateral Agent may perform any and all of its duties and exercise its rights
and powers hereunder or under any other Loan Document by or through any one or
more sub-agents appointed by the Administrative Agent or the Collateral Agent,
respectively. Each of the Administrative Agent and the Collateral Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and the Collateral Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
of the Administrative Agent and the Collateral Agent.
     9.06 Resignation of Agent. The Administrative Agent or the Collateral Agent
may at any time give notice of its resignation to the Lenders, the L/C Issuer
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
or Collateral Agent gives notice of its resignation, then such retiring
Administrative Agent or Collateral Agent may on behalf of the Lenders and the
L/C Issuer, appoint a successor Administrative Agent or Collateral Agent meeting
the qualifications set forth above; provided that if the Administrative Agent or
Collateral Agent shall notify the Borrower and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring
Administrative Agent or Collateral Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any Collateral held by the Administrative Agent or Collateral Agent on
behalf of the Lenders or the L/C Issuer under any of the Loan Documents, the
retiring Administrative Agent or Collateral Agent shall continue to hold such
Collateral until such time as a successor Administrative Agent or Collateral
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent or Collateral
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time as the Required Lenders appoint a successor Administrative Agent
or Collateral Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent or Collateral Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent or Collateral Agent, and the retiring Administrative Agent
or Collateral Agent shall be discharged from all of its duties and obligations
hereunder or under the other

93



--------------------------------------------------------------------------------



 



Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
or Collateral Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Administrative Agent’s or Collateral Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent or
Collateral Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Administrative Agent or Collateral Agent was acting as the Administrative Agent.
     Any resignation by Bank of America as the Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as the Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.
     9.07 Non-Reliance on Agent and Other Lenders. Each Lender and the L/C
Issuer acknowledges that it has, independently and without reliance upon any
Agent, any Agent-Related Person or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon any Agent, any Agent-Related Person or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the agents listed on the cover page hereof shall have any powers,
duties, liabilities or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the L/C Issuer hereunder.
     9.09 Administrative Agent May File Proofs of Claim . In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order

94



--------------------------------------------------------------------------------



 



to have the claims of the Lenders, the L/C Issuer and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the L/C Issuer and the Administrative Agent and
their respective agents and external counsel and all other amounts due the
Lenders, the L/C Issuer and the Administrative Agent under Sections 2.03(i) and
(j), 2.09 and 10.04) allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
external counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the L/C Issuer in any such proceeding.
     9.10 Collateral and Guaranty Matters. The Lenders, the L/C Issuer and the
Hedging Parties irrevocably authorize the Collateral Agent, at its option and in
its discretion,
     (a) to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (i) upon termination of the Aggregate
Commitments and payment in full of all Obligations, the Cash Management
Obligations and the Secured Swap Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit, (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Loan Document, (iii) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders or, except to the extent that any such loss of perfection or priority
results from the failure of the Administrative Agent or the Collateral Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Security Documents or to file Uniform Commercial
Code continuation statements and except as to Collateral consisting of real
property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage or (iv) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) below;
and
     (b) to subordinate any Lien on any Property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and
     (c) to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder.

95



--------------------------------------------------------------------------------



 



     Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent or the Collateral Agent will (and each Lender irrevocably authorizes such
Agent to), at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release or subordination of such item of Collateral from the assignment and
security interest granted under the Security Documents, or to evidence the
release of such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.10.
     9.11 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent and Agent-Related Person (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of any Loan Party
to do so), pro rata, and hold harmless each Agent and Agent-Related Person from
and against any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any external counsel
for any Agent) incurred by it; provided that no Lender shall be liable for the
payment to any Agent or Agent-Related Person of any portion of such losses,
claims, damages, liabilities and related expenses resulting from such Agent’s or
Agent-Related Person’s own gross negligence or willful misconduct, as determined
by the final judgment of a court of competent jurisdiction; provided that no
action taken in accordance with the directions of the Required Lenders (or such
other number or percentage of the Lenders as shall be required by the Loan
Documents) shall be deemed to constitute gross negligence or willful misconduct
for purposes of this Section 9.11. In the case of any investigation, litigation
or proceeding giving rise to any loss, claim, damage, liability and related
expense this Section 9.11 applies whether any such investigation, litigation or
proceeding is brought by any Lender or any other Person. Without limitation of
the foregoing, each Lender shall reimburse the Administrative Agent or
Collateral Agent upon demand for its ratable share of any costs or out-of-pocket
expenses (including attorney costs) incurred by such Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that such Agent is not reimbursed for such expenses by or on
behalf of the Borrower. The undertaking in this Section 9.11 shall survive
termination of the Aggregate Commitments, the payment of all other Obligations,
Secured Swap Obligations and Cash Management Obligations, and the resignation of
such Agent.
     9.12 Intercreditor Agreement. The Collateral Agent is authorized to enter
into the Intercreditor Agreement, and the parties hereto acknowledge, on behalf
of themselves and their Affiliates, that the Intercreditor Agreement is binding
upon them and their Affiliates without execution thereof.

96



--------------------------------------------------------------------------------



 



ARTICLE X.
MISCELLANEOUS
     10.01 Amendments, Etc. Subject to the Intercreditor Agreement with respect
to those matters as to which Hedging Parties are entitled to vote thereunder, no
amendment or waiver of any provision of this Agreement or any other Loan
Document (other than the Intercreditor Agreement), and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
     (a) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Aggregate Commitments hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby,
it being understood that the waiver of (or amendment to the terms of) any
mandatory prepayment of Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary (i) to amend the definition of “Default Rate” or to
waive any obligation of the Borrower to pay interest or Letter of Credit Fees at
the Default Rate and (ii) to change the manner of computation of any financial
ratio (including any change in any applicable defined term) used in determining
the Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder;
     (e) change Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
     (f) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;
     (g) except as otherwise permitted herein, release any Guarantor from the
Guaranty without the written consent of each Lender; or

97



--------------------------------------------------------------------------------



 



     (h) release of all or substantially all of the Collateral hereunder without
the written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent or
the Collateral Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent or the Collateral Agent under this
Agreement or any other Loan Document; and (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.
No amendment or waiver of any provision of the Intercreditor Agreement shall be
effective unless consented to in writing by the Required Lenders (and as
otherwise required in the Intercreditor Agreement), and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
     10.02 Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier,
or email as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
     (i) if to the Borrower, the Administrative Agent, the Collateral Agent, the
L/C Issuer or the Swing Line Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

98



--------------------------------------------------------------------------------



 



     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of the Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
     (d) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent, the Collateral

99



--------------------------------------------------------------------------------



 



Agent, the L/C Issuer and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.
     (e) Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.
     (f) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent, the
L/C Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Person.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
     10.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of external counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any

100



--------------------------------------------------------------------------------



 



amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any external
counsel for the Administrative Agent, any Lender or the L/C Issuer), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonably out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
     (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each other Agent, each Lender
and the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any external counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Loan Party or any Subsidiary thereof
arising out of, in connection with, as a result of or in any other way
associated with (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, and the
performance by the parties hereto of their respective obligations hereunder or
thereunder, (ii) the Collateral, the Loan Documents and consummation of the
transactions or events (including the enforcement or defense thereof and any
occupation, operation, use or maintenance of Collateral or other property of a
Loan Party) at any time associated therewith or contemplated therein, (iii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iv) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Loan Party or any Subsidiary thereof, or any Environmental
Liability related in any way to any Loan Party or any Subsidiary thereof, or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Loan Party or any Subsidiary
thereof, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

101



--------------------------------------------------------------------------------



 



     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), each other Agent, the L/C Issuer or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the L/C Issuer or such Related Party, as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and

102



--------------------------------------------------------------------------------



 



the L/C Issuer severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders and the
L/C Issuer under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
     10.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise

103



--------------------------------------------------------------------------------



 



consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
assignee (or to an assignee and members of its Assignee Group) will be treated
as a single assignment for purposes of determining whether such minimum amount
has been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;
     (C) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
     (D) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment unless
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount, if any, required
as set forth in Schedule 10.06; provided, however, that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
     (v) No Assignment to the Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.

104



--------------------------------------------------------------------------------



 



Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and

105



--------------------------------------------------------------------------------



 



3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     (h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate

106



--------------------------------------------------------------------------------



 



Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
     10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.
     For purposes of this Section, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.

107



--------------------------------------------------------------------------------



 



     10.08 Deposit Accounts; Right of Setoff. Each Loan Party hereby grants to
L/C Issuer and each Lender a security interest, a Lien, and a right of offset,
each of which shall be in addition to all other interests, Liens, and rights of
L/C Issuer or any Lender at common Law, under the Loan Documents, or otherwise,
to secure the repayment of the Obligations, the Cash Management Obligations and
the Secured Swap Obligations upon and against (a) any and all moneys, securities
or other property (and the proceeds therefrom) of such Loan Party now or
hereafter held or received by or in transit to L/C Issuer or any Lender from or
for the account of such Loan Party, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, (b) any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) of such
Loan Party with L/C Issuer or any Lender, and (c) any other credits and claims
of such Loan Party at any time existing against L/C Issuer or any Lender,
including claims under certificates of deposit. If an Event of Default shall
have occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to foreclose upon such Lien
and/or to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the Obligations, the Cash
Management Obligations and the Secured Swap Obligations to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such foreclosure or
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such foreclosure or such setoff and application. The
remedies of foreclosure and offset are separate and cumulative, and either may
be exercised independently of the other without regard to procedures or
restrictions applicable to the other.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

108



--------------------------------------------------------------------------------



 



     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or in connection with any
proposed amendment, modification, termination, waiver or consent with respect to
any of the provisions hereof as contemplated by Section 10.01, the consent of
Required Lenders shall have been obtained but the consent of one or more of such
other Lenders whose consent is required shall not have been obtained, if any
other circumstance exists hereunder that gives the Borrower the right to replace
a Lender as a party hereto, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

109



--------------------------------------------------------------------------------



 



     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     10.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

110



--------------------------------------------------------------------------------



 



     (c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY AGREES THAT SECTIONS 5-1401 AND 4-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK SHALL APPLY TO THE LOAN DOCUMENTS AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. IN FURTHERANCE OF THE FOREGOING, BORROWER AND EACH
GUARANTOR HEREBY IRREVOCABLY DESIGNATES AND APPOINTS CT CORPORATION SYSTEM, 111
EIGHTH AVENUE , NEW YORK, NEW YORK 10011, AS AGENT OF BORROWER AND EACH
GUARANTOR TO RECEIVE SERVICE OF ALL PROCESS BROUGHT AGAINST BORROWER OR SUCH
GUARANTOR WITH RESPECT TO ANY SUCH PROCEEDING IN ANY SUCH COURT IN NEW YORK,
SUCH SERVICE BEING HEREBY ACKNOWLEDGED BY BORROWER AND EACH GUARANTOR TO BE
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT. COPIES OF ANY SUCH PROCESS SO
SERVED SHALL ALSO BE SENT BY REGISTERED MAIL TO BORROWER OR SUCH GUARANTOR AT
ITS ADDRESS SET FORTH BELOW, BUT THE FAILURE OF BORROWER OR SUCH GUARANTOR TO
RECEIVE SUCH COPIES SHALL NOT AFFECT IN ANY WAY THE SERVICE OF SUCH PROCESS AS
AFORESAID. BORROWER AND EACH GUARANTOR SHALL FURNISH TO ADMINISTRATIVE AGENT,
L/C ISSUER AND LENDERS A CONSENT OF CT CORPORATION SYSTEM AGREEING TO ACT
HEREUNDER PRIOR TO THE EFFECTIVE DATE OF THIS AGREEMENT. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF ADMINISTRATIVE AGENT, L/C ISSUER AND LENDERS TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF
ADMINISTRATIVE AGENT, L/C ISSUER AND LENDERS TO BRING PROCEEDINGS AGAINST
BORROWER OR EACH GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION. IF FOR ANY
REASON CT CORPORATION SYSTEM SHALL RESIGN OR OTHERWISE CEASE TO ACT AS
BORROWER’S OR EACH GUARANTOR’S AGENT, BORROWER AND SUCH GUARANTOR HEREBY
IRREVOCABLY AGREES TO (A) IMMEDIATELY DESIGNATE AND APPOINT A NEW AGENT
REASONABLY ACCEPTABLE TO ADMINISTRATIVE AGENT TO SERVE IN SUCH CAPACITY AND, IN
SUCH EVENT, SUCH NEW AGENT SHALL BE DEEMED TO BE SUBSTITUTED FOR CT CORPORATION
SYSTEM FOR ALL PURPOSES HEREOF AND (B) PROMPTLY DELIVER TO ADMINISTRATIVE AGENT
THE WRITTEN CONSENT (IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
ADMINISTRATIVE AGENT) OF SUCH NEW AGENT AGREEING TO SERVE IN SUCH CAPACITY.
     10.15 Waiver of Jury Trial and Special Damages. EACH PARTY HERETO AND EACH
OTHER LOAN PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST

111



--------------------------------------------------------------------------------



 



EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
AND EACH OTHER LOAN PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. EACH LOAN
PARTY AND EACH LENDER HEREBY FURTHER (A) IRREVOCABLY WAIVE, TO THE MAXIMUM
EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
SUCH LITIGATION ANY “SPECIAL DAMAGES,” AS DEFINED BELOW, (B) CERTIFY THAT NO
PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(C) ACKNOWLEDGE THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION.
AS USED IN THIS SECTION, “SPECIAL DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL,
EXEMPLARY, OR PUNITIVE DAMAGES (REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE
ANY PAYMENTS OR FUNDS WHICH ANY PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR
DELIVER TO ANY OTHER PARTY HERETO.
     10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower and each other
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, the Syndication Agent and the Arrangers, on
the other hand, and the Borrower and each other Loan Party is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent, the Syndication Agent and any Arranger each is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower, any other Loan Party or any of their respective
Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither the Administrative Agent, the Syndication Agent nor any Arranger
has assumed or will assume an advisory, agency or fiduciary responsibility in
favor of the Borrower or any other Loan Party with respect to any of the
transactions contemplated hereby or the process leading thereto,

112



--------------------------------------------------------------------------------



 



including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Administrative Agent,
the Syndication Agent or any Arranger advised or is currently advising the
Borrower, any other Loan Party or any of their respective Affiliates on other
matters) and neither the Administrative Agent, the Syndication Agent nor any
Arranger has any obligation to the Borrower, any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent, the Syndication Agent and each
Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent nor the Arranger has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Administrative Agent, the Syndication Agent and each Arranger have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and each of the Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate.
Each of the Borrower and the other Loan Parties hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have against the
Administrative Agent, the Syndication Agent and any Arranger with respect to any
breach or alleged breach of agency or fiduciary duty.
     10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.
     10.18 No General Partner’s Liability. The Administrative Agent and the
Lenders agree for themselves and their respective successors and assigns,
including any subsequent holder of any Note, that no claim under this Agreement
or under any other Loan Document shall be made against General Partner, and that
no judgment, order or execution entered in any suit, action or proceeding,
whether legal or equitable, hereunder or on any other Loan Document shall be
obtained or enforced, against General Partner or its assets for the purpose of
obtaining satisfaction and payment of amounts owed under this Agreement or any
other Loan Document.
     10.19 Time of the Essence. Time is of the essence of the Loan Documents.
     10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Remainder of page intentionally left blank.]

113



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

                      TARGA RESOURCES PARTNERS LP    
 
                    By:   Targa Resources GP LLC, its sole general            
partner    
 
               
 
      By:   /s/ Howard M. Tate     
 
               
 
          Howard M. Tate    
 
          Vice President – Finance and Assistant    
 
          Treasurer    

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Administrative Agent
      By:   /s/ Todd Mac Neill        Name:   Todd Mac Neill        Title:  
Vice President     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Lender,
L/C Issuer and Swing Line Lender
      By:   /s/ Adam H. Fey        Name:   Adam H. Fey        Title:   Vice
President     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL
ASSOCIATION, as Syndication Agent and as a Lender
      By:   /s/ Paul Pritchett        Name:   Paul Pritchett        Title:  
Vice President     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            MERRILL LYNCH CAPITAL, A DIVISION
OF MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC., as
Co-Documentation Agent and as a Lender
      By:   /s/ Gregory Hanson        Name:   Gregory Hanson        Title:  
Vice President     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA, as
Co-Documentation Agent and as a Lender
      By:   /s/ Scott Gildea        Name:   Scott Gildea        Title:  
Authorized Signatory     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND PLC, as
Co-Documentation Agent and as a Lender
      By:   /s/ Brian Smith        Name:   Brian Smith        Title:   Vice
President     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS, as a Lender
      By:   /s/ Mark A. Cox        Name:   Mark A. Cox        Title:   Director 
   

                  By:   /s/ Greg Smothers        Name:   Greg Smothers       
Title:   Vice President     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            SOCIÉTÉ GÉNÉRALE, as a Lender
      By:   /s/ Eventa Robcinc        Name:   Eventa Robcinc        Title:  
Vice President     

                  By:           Name:           Title:        

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            BMO CAPITAL MARKETS FINANCING, INC., as a Lender
      By:   /s/ Cahal Carmody        Name:   Cahal Carmody        Title:   Vice
President     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            ABN AMRO BANK N.V., as a Lender
      By:   /s/ Jim Moyes        Name:   Jim Moyes        Title:   Managing
Director     

                  By:   /s/ John Reed        Name:   John Reed        Title:  
Director     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA, as a Lender
      By:   /s/ Gregory E. George       Name:  Gregory E. George       Title:
 Managing Director    

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as a Lender
      By:   /s/ Ashish Sethi       Name:  Ashish Sethi       Title:
 Attorney-in-Fact    

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            AMEGY BANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ W. Bryan Chapman       Name:  W. Bryan Chapman       Title:
 Vice President    

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            COMPASS BANK, as a Lender
      By:   /s/ Murray E. Brasseux       Name:  Murray E. Brasseux       Title:
 Executive Vice President    

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Tracy L. Harnisch       Name:  Tracy L. Harnisch       Title:
 Assistant Vice President    

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            FORTIS CAPITAL CORP., as a Lender
      By:   /s/ Darrell Holley        Name:   Darrell Holley        Title:  
Managing Director     

                  By:   /s/ David Montgomery        Name:   David Montgomery   
    Title:   Senior Vice President     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as a Lender
      By:   /s/ Kevin J. Utsey        Name:   Kevin J. Utsey        Title:  
Vice President     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            COMERICA BANK, as a Lender
      By:   /s/ Josh Strong        Name:   Josh Strong        Title:   Corporate
Banking Officer     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            GUARANTY BANK, as a Lender
      By:   /s/ Jim R. Hamilton        Name:   Jim R. Hamilton        Title:  
Senior Vice President     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            NATIXIS, as a Lender
      By:   /s/ Louis P. Laville, III        Name:   Louis P. Laville, III     
  Title:   Managing Director     

                  By:   /s/ Daniel Payer        Name:   Daniel Payer       
Title:   Director     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC, as a Lender
      By:   /s/ Richard L. Tavrow        Name:   Richard L. Tavrow       
Title:   Director     

                  By:   /s/ Irja R. Otsa        Name:   Irja R. Otsa       
Title:   Associate Director     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            LEHMAN BROTHERS COMMERCIAL
BANK, as a Lender
      By:   /s/ George Janes        Name:   George Janes        Title:   Chief
Credit Officer     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE, as a Lender
      By:   /s/ James Morgan        Name:   James Morgan        Title:  
Managing Director     

                  By:   /s/ Nupur Kumar        Name:   Nupur Kumar       
Title:   Associate     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS CREDIT PARTNERS L.P., as a Lender
      By:   /s/ Mark Walton        Name:   Mark Walton        Title:  
Authorized Signatory     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01
CERTAIN PERMITTED HEDGING PARTIES
Bank of America, N.A.
Bank of Montreal
BP Corporation North America Inc.
BP Products North America Inc.
ConocoPhillips Gas Power Marketing, a division of ConocoPhillips, Inc.
Coral Energy Resources LP
Deutsche Bank AG, New York Branch
ExxonMobil Corporation
J. Aron & Company
JPMorgan Chase Bank, N.A.
Merrill Lynch Commodities, Inc.
Morgan Stanley Capital Group, Inc.
Sempra Energy Trading Group.
Shell Trading (US) Company
Société Générale
Wachovia Bank, National Association
 

*   In each case, the Hedging Party shall be the Affiliate which is trading
entity of the counterparties specified above.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES

                              Applicable                     Lender   Commitment
  Percentage  
Bank of America, N.A.
  $ 29,750,000       5.950000000 %
Wachovia Bank, National Association
  $ 29,750,000       5.950000000 %
Merrill Lynch Capital
  $ 29,500,000       5.900000000 %
The Royal Bank of Scotland plc
  $ 29,500,000       5.900000000 %
Royal Bank of Canada
  $ 29,500,000       5.900000000 %
BNP Paribas
  $ 25,000,000       5.000000000 %
Société Générale
  $ 25,000,000       5.000000000 %
BMO Capital Markets Financing, Inc.
  $ 25,000,000       5.000000000 %
ANB AMRO Bank N.V.
  $ 25,000,000       5.000000000 %
The Bank of Nova Scotia
  $ 25,000,000       5.000000000 %
Citibank, NA
  $ 19,000,000       3.800000000 %
Amegy Bank National Association
  $ 19,000,000       3.800000000 %
Compass Bank
  $ 19,000,000       3.800000000 %
U.S. Bank National Association
  $ 19,000,000       3.800000000 %
Fortis Capital Corp.
  $ 19,000,000       3.800000000 %
JPMorgan Chase Bank, N.A.
  $ 19,000,000       3.800000000 %
Comerica Bank
  $ 19,000,000       3.800000000 %
Guaranty Bank
  $ 19,000,000       3.800000000 %
Natixis
  $ 19,000,000       3.800000000 %
UBS Loan Finance LLC
  $ 14,000,000       2.800000000 %
Lehman Brothers Commercial Bank
  $ 14,000,000       2.800000000 %
Credit Suisse
  $ 14,000,000       2.800000000 %
Goldman Sachs Credit Partners L.P.
  $ 14,000,000       2.800000000 %
Total
  $ 500,000,000       100.000000000 %

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.01
SECURITY DOCUMENTS

1.   Guaranty Agreement.   2.   Pledge and Security Agreement.   3.   Deed of
Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement from Targa North Texas LP, to PRLAP, Inc., as Trustee and Bank of
America, N.A., as Collateral Agent.   4.   Deed of Trust, Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement from Targa Intrastate
Pipeline LP to PRLAP, Inc., as Trustee and Bank of America, N.A., as Collateral
Agent.   5.   UCC-1 Financing Statements related to all of the foregoing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
SUBSIDIARIES;
OTHER EQUITY INVESTMENTS
Part (a). Subsidiaries.
     Targa Resources Operating GP LLC, a Delaware limited liability company
     Targa Resources Opererating LP, a Delaware limited partnership
     Targa North Texas GP LLC, a Delaware limited liability company
     Targa North Texas LP, a Delaware limited partnership
     Targa Intrastate Pipeline LLC, a Delaware limited liability company
Part (b). Other Equity Investments.
Part (b)(ii). Loan Party Information.

                                      ADDRESS OF                            
PRINCIPAL                   PRIOR     JURISDICTION OF   PLACE OF      
ORGANIZATIONAL     PRIOR   JURISDICTION OF NAME   FORMATION   BUSINESS   FEIN  
ID NUMBER     NAMES   FORMATION
 
      1000 Louisiana,
                   
 
      Ste. 4300
                   
Targa Resources Partners LP
  Delaware   Houston, TX
                   
 
      77002   65-1295427     4239562     None   None
 
                           
 
      1000 Louisiana,                    
Targa Resources Operating GP LLC
      Ste. 4300
                   
 
  Delaware   Houston, TX
                   
 
      77002   64-0949235     4292540     None   None
 
                           
 
      1000 Louisiana,
                   
 
      Ste. 4300
                   
Targa Resources Operating LP
  Delaware   Houston, TX
                   
 
      77002   64-0949238     4292546     None   None
 
                           
 
      1000 Louisiana,
                   
 
      Ste. 4300
                   
Targa North Texas GP LLC
  Delaware   Houston,TX
                   
 
      77002   None     4066474     None   None
 
                           
 
      1000 Louisiana,
                   
 
      Ste. 4300
                   
Targa North Texas LP
  Delaware   Houston, TX
                   
 
      77002   20-4036176     4067407     None   None
 
                           
 
      1000 Louisiana,
                   
 
      Ste. 4300
                   
Targa Intrastate Pipeline LLC
  Delaware   Houston, TX
77002   76-0634836     3173058     Dynegy Intrastate    
 
                      Pipeline,
LLC   None

 



--------------------------------------------------------------------------------



 



Part (b)(ii). Other Equity Investments.
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.21
MATERIAL REAL PROPERTY
Material Fee Owned Property:
     The cryogenic natural gas processing plant located in Wise County, Texas,
including the real property owned by Targa North Texas on which the Chico Plant
and related equipment and operations are located.
Material Leased Property:
     The cryogenic natural gas processing plant located in Shackelford County,
Texas, including the real property leased by Targa North Texas on which the
Shackelford Plant and related equipment and operations are located.

 



--------------------------------------------------------------------------------



 



INSURANCE SUMMARY
          Insurance requirements with respect to business interruption and
liability for injury to persons and property as required by Section 6.07 shall
be for coverages (and deductibles in the case of liability coverage) as are
customarily carried under similar circumstances and subject to the following
minimum amounts and periods:

  1)   Comprehensive General/Excess Liability Insurance covering liability for
third party property damage and/or bodily injury, with a minimum coverage of
$100,000,000 per occurrence (subject to customary annual aggregate limits).    
2)   Business Interruption Insurance providing coverage for operations for not
less than a 12 month period of indemnity with no more than a 60 day waiting
period.

          As of the Closing Date, the Loan Parties maintain the actual insurance
policies as set forth on the following two pages, but such policies are not part
of the minimum insurance requirements.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.07
INSURANCE SUMMARY

                              RETENTION/         LINE OF COVERAGE   LIMIT OF
LIABILITY   DEDUCTIBLE   POLICY TERM
1)
  Workers’ Compensation/Employer’s
Liability   Statutory/$1MM per occurrence   $250,000 per
occurrence   10/31/06-10/31/07
 
               
2)
  Business Auto Liability   $1MM any one occurrence CSL
Self-Insure Auto Physical Damage   $250,000 per
occurrence   10/31/06-10/31/07
 
               
3)
  Excess Liability (Includes Sudden & Accidental
Pollution)
1st Layer Excess Liability   $35MM and in the aggregate as applicable excess of
underlying limits (Includes Employment Practices Liability, limited Errors &
Omissions, Incidental Medical Malpractice, etc.)   As per Schedule of
Underlyings, including $1MM GL SIR.   10/31/06-10/31/07
 
               
4)
  2nd Layer Excess Liability   $100MM xs $35MM   Underlying   10/31/06-10/31/07
5)
  3rd Layer Excess Liability   $25MM xs $135MM   Underlying   10/31/06-10/31/07
 
               
 
               
6)
  4th Layer Excess
Liability   $140MM xs $160MM   Underlying   10/31/06-10/31/07
 
               
7)
  5th Layer Excess
Liability   $100MM xs $300MM (total $400MM)   Underlying   10/31/06-10/31/07
 
               
8)
  “All Risk” Onshore Property Insurance Coverage

Flood, Windstorm, Earthquake are Annual Aggregate Limits

MLP will have separate Aggregate/Sublimits under main Targa policy   $400MM per
occurrence CSL Replacement Cost Value property damage (except for ACV on old
shut-down TMS gas plants/compressor stations), boiler & machinery, EDP, transit,
earthquake, flood, windstorm, expediting expenses, extra expenses, product
stored below ground, construction projects, pollution cleanup. Program placed in
following layers: $50MM Primary (Incl. Flood/Windstorm) $50MM xs $50MM Excess
(Incl. F/W) $300MM xs $100MM Excess (Excl. F/W)   $500K (Interest)
Plants < $50MM
$1MM (100%)
Plants > $50MM
Windstorm/Flood: 2.0% of Insured Values, subject to $2.5MM (100%) MIN and $10MM
(100%) MAX   10/31/05-4/16/07
 
         

 



--------------------------------------------------------------------------------



 



                              RETENTION/         LINE OF COVERAGE   LIMIT OF
LIABILITY   DEDUCTIBLE   POLICY TERM
9)
  Business Interruption/Contingent
Business Interruption   Gross earnings – actual loss sustained wording 24 Mos.
Period of Indemnity $10MM CBI Named Customers/Suppliers $5MM CBI Un-named
Customers/Suppliers   30 day waiting period   10/31/05-4/16/07
 
               
10)
  Stand-Alone Terrorism Property/BI
Coverage   $200MM per occurrence/policy
aggregate   $1MM PD 30 day wait BI   10/31/05-4/16/07

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.01
EXISTING LIENS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.09
AFFILIATE TRANSACTIONS

1.   Borrower Partnership Agreement   2.   Contribution Agreement dated as of
December 1, 2005 among Targa Midstream Services Limited Partnership, Targa GP
Inc., Targa LP Inc., Targa Downstream GP LLC, Targa North Texas GP LLC, Targa
Straddle GP LLC, Targa Permian GP LLC, Targa Versado GP LLC, Targa Downstream
LP, Targa North Texas, Targa Straddle LP, Targa Permian LP and Targa Versado LP
(the “2005 Contribution Agreement”).   3.   Amendment to 2005 Contribution
Agreement dated as of January 1, 2007.   4.   Contribution, Conveyance and
Assumption Agreement dated as of February 14, 2007 among the Borrower, Targa
Operating LP, General Partner, Targa Operating GP LLC, Targa GP, Inc., Targa LP,
Inc., Targa Regulated Holdings LLC, Targa North Texas LP, and Targa North Texas
GP LLC.   5.   Omnibus Agreement among Targa, the General Partner and the
Borrower.   6.   Natural Gas Purchase Agreement dated as of January 1, 2007
between Targa Gas Marketing LLC and Targa North Texas.   7.   Products Purchase
Agreement dated as of January 1, 2007 between Targa Liquids Marketing and Trade
and Targa North Texas.

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
BORROWER:
Targa Resources Partners LP
1000 Louisiana, Suite 4300
Houston, Texas 77002
Attention: Vice President — Finance
Telephone: 713.584.1024
Telecopier: 713.584.1523
Electronic Mail: howardtate@targaresources.com
Website Address: www.targaresources.com
U.S. Taxpayer Identification Number: 65-1295427
ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
901 Main St
Mail Code: TX1-492-14-11
Dallas, TX 75202
Attention: Ramon Gomez
Telephone: 214.209.2627
Telecopier: 214.290.8367
Electronic Mail: ramon.gomez_jr@bankofamerica.com
Account No.: 1292000883
Ref: Targa Resources
ABA# 026009593
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
100 Federal St
Mail Code: MA5-100-11-02
Boston, MA 02110
Attention: Todd Mac Neill
Telephone: 617.434.6842
Telecopier: 617.790.1361
Electronic Mail: Todd.G.MacNeill@bankofamerica.com

 



--------------------------------------------------------------------------------



 



L/C ISSUER:
Bank of America, N.A.
Trade Operations
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507
Attention: Michael Grizzanti
Telephone: 570.330.4214
Telecopier: 800.755.8743
Electronic Mail: michael.a.grizzanti@bankofamerica.com
SWING LINE LENDER:
Bank of America, N.A.
901 Main St
Mail Code: TX1-492-14-11
Dallas, TX 75202
Attention: Ramon Gomez
Telephone: 214.209.2627
Telecopier: 214.290.8367
Electronic Mail: ramon.gomez_jr@bankofamerica.com
Account No.: 1292000883
Ref: Targa Resources
ABA# 026009593

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.06
PROCESSING AND RECORDATION FEES
     The Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of $2,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of such Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Eligible Assignee
(or to an Eligible Assignee and members of its Assignee Group), the Assignment
Fee will be $2,500 plus the amount set forth below:

                  Transaction   Assignment Fee        
First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)
    -0-          
 
               
Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)
    $      500        

 